Exhibit 10.31


 


 


 


 


 


LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
 
between
 
ECHO THERAPEUTICS, INC.
 
and
 
MEDICAL TECHNOLOGIES INNOVATION ASIA, LTD.
 




 




 


 


 

 
-1-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
1.
Definitions. 

 
1.1
Defined Terms 

2.
Development Project. 

 
2.1
Commencement of the Project 

 
2.2
Amendments to the Work Plan 

 
2.3
Transfer of Echo Materials and Echo Know-How 

 
2.4
Performance by MTIA 

 
2.5
Disclosure of Results 

 
2.6
Reports 

 
2.7
Storage and Maintenance of Data 

 
2.8
MTIA Contractors 

3.
Joint Steering Committee. 

 
3.1
Joint Steering Committee 

 
3.2
Subcommittee. 

 
3.3
Responsibilities of the Joint Steering Committee 

 
3.4
Restrictions on the JSC 

4.
Clinical Trials and Regulatory Submissions

 
4.1
Conduct of Clinical Trials 

 
4.2
Ownership of Clinical Trial Data 

 
4.3
Access and Exchange of Information and Data 

 
4.4
Regulatory Submissions 

 
4.5
Meetings and Correspondence with Regulatory Authorities 

5.
Manufacture, Supply and Commercialization of Product. 

 
5.1
Manufacture of Product 

 
5.4
Joint Commercialization Committee 

 
5.5
Role and Responsibilities of the Joint Commercialization Committee 

 
5.6
Development and Commercialization Costs 

6.
Regulatory Matters. 

 
6.1
Inspections, Audits 

 
6.2
Communications with Regulatory Authorities

 
6.3
Medical Device Reporting Events. 

 
6.4
Medical Inquiries 

 
6.5
Product Complaints 

 
6.6
Recalls. 

 
6.7
Regulatory Inspections; Inquiries. 

7.
Payments. 

 
7.1
Reimbursement for Development Costs 

 
7.2
Commercialization Splits 

 
7.3
Payments and Reporting. 

 
7.4
Mode of Payment 

 
7.5
Late Payments 

 
7.6
Records Retention. 

 
7.7
Taxes 

8.
Intellectual Property. 

 
8.1
Ownership of Echo Materials, Echo IP 

 
8.2
Use of Echo Materials and Echo IP 

 
8.3
Ownership of Results 

 
8.4
Ownership of Inventions 

 
8.5
License to MTIA 

 
8.7
Patent Prosecution and Maintenance 

 
8.9
Infringement Action by Third Parties 

 
8.10
Settlement; Cooperation 

9.
Confidentiality. 

 
9.1
Nondisclosure and Restriction on Use 

 
9.2
Exceptions 

 
9.3
Authorized Disclosure 

 
9.4
Terms of this Agreement 

 
9.5
Publicity 

 
9.6
Use of Name 

 
9.7
Publications 

 
9.8
Prior CDA 

10.
Representations, Warranties and Covenants. 

 
10.1
Representations, Warranties and Covenants of MTIA 

 
10.2
Representations, Warranties and Covenants of Echo 

 
10.3
Disclaimer 

 
10.4
Limited Liability 

 
10.5
Debarment 

11.
Term and Termination. 

 
11.1
Term 

 
11.2
Termination for Breach 

 
11.3
Termination for Challenges 

 
11.4
Termination for Development or Commercialization Reasons. 

 
11.5
Termination for Change of Control. 

 
11.6
Effect of Expiration or Termination. 

12.
Indemnity. 

 
12.1
MTIA Indemnity Obligations 

 
12.2
Echo Indemnity Obligations 

 
12.3
Limitation on Indemnity Obligations 

 
12.4
Procedure 

 
12.5
Insurance 

13.
Miscellaneous. 

 
13.1
Assignment 

 
13.2
Compliance 

 
13.3
Liability 

 
13.4
Entire Agreement 

 
13.5
Force Majeure 

 
13.6
Further Actions 

 
13.7
Governing Law 

 
13.8
Independent Contractors 

 
13.9
Notices 

 
13.10
Parties in Interest 

 
13.11
Alliance Managers 

 
13.12
Dispute Resolution 

 
13.13
Arbitration 

 
13.14
Interpretation of Agreement 

 
13.15
Severability 

 
13.16
Counterparts 



 
-2-

--------------------------------------------------------------------------------

 

List of Attachments and Exhibits
 

 
Attachment 1 
Overview of Project

 

 
Attachment 2 
Initial Work Plan

 

 
Attachment 3 
Projected Timelines for Development of Product

 

 
Exhibit 1.1.69 
Product Specifications

 
 
-3-

--------------------------------------------------------------------------------

 
 
License, Development and Commercialization Agreement
 
THIS LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Agreement”) is
made as of December 9, 2013 (the “Effective Date”), by and between Echo
Therapeutics, Inc., having offices at 8 Penn Center, 1628 JFK Boulevard, Suite
300, Philadelphia, PA 19103 USA (“Echo”), and Medical Technologies Innovation
Asia, Ltd., having registered offices at RM8, 17/F, Block B, Vigor Industrial
Building, 14-20, Cheung Tat Road, Tsing Yi, Hong Kong (“MTIA”).
 
WHEREAS, Echo owns or otherwise controls certain intellectual property rights
related to the Product (as defined below);
 
WHEREAS, MTIA has expertise in the development and commercialization of
proprietary medical device products in the Licensed Territory; and
 
WHEREAS, the Parties now desire to enter into this Agreement for the
collaborative development and commercialization of the Product in the Licensed
Territory in accordance with the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, hereby agree as follows.
 
1.  
Definitions.

 
1.1 Defined Terms.  The terms in this Agreement with initial letters
capitalized, whether used in the singular or the plural, shall have the meaning
set forth below or, if not listed below, the meaning designated in places
throughout this Agreement.
 
1.1.1 “Accelerated Arbitration Provision” has the meaning set forth in Section
13.13.1.
 
1.1.2 “Affiliate” means any Person that (directly or indirectly) through one or
more intermediaries, controls, is controlled by, or is under common control with
the Party specified.  For the purposes of this definition, “control” means the
possession, direct or indirect, of the power to cause the direction of the
management and policies of a Person, whether through ownership of fifty percent
(50%) or more of the voting securities of such Person, by contract or otherwise.
 
1.1.3 “Alliance Manager” has the meaning set forth in Section 13.11.
 
1.1.4 “Approval” and “Approved” mean, with respect to the Product in the
applicable regulatory jurisdiction, the approval (including the clearance or
non-objection, as applicable) from the applicable Regulatory Authority (or
otherwise in compliance with all applicable Laws in regulatory jurisdictions
where no approval is required) necessary and sufficient for the manufacture,
distribution, use and sale of the Product in such jurisdiction in accordance
with applicable Laws, including receipt of pricing and reimbursement approvals,
where applicable.
 
1.1.5 “Approval Application” means an application or submission to support and
obtain Approval required by the Regulatory Authority in the applicable country
or other regulatory jurisdiction.
 
1.1.6 “Arbitrable Matter” has the meaning set forth in Section 13.13.2.
 
1.1.7 “Business Day” means any day other than a Saturday or Sunday or a public
holiday in China or the State of Pennsylvania, United States of America.

 
-4-

--------------------------------------------------------------------------------

 
 
1.1.8 “Calendar Quarter” means a period of three consecutive months ending at
midnight, New York City time on the last day for March, June, September, or
December respectively.
 
1.1.9 “CFDA” means the China Food and Drug Administration and /or its branch in
province in China (generally CFDA system) any successor agency thereto, and as
applicable, the corresponding or analogous agency or department within the
applicable Regulatory Authority for any other country or territory within the
Licensed Territory.
 
1.1.10 “CFR” means U.S. Code of Federal Regulations.
 
1.1.11 “Clinical Trial” means a clinical investigation of the Product undertaken
by or on behalf of MTIA to obtain information for purposes of supporting the
development of the Product in the Licensed Territory in accordance with the
Project.
 
1.1.12 “Clinical Trial Data” means any data, documentation and technical or
scientific information (whether or not of clinical relevance) resulting from a
Clinical Trial undertaken and supported by or on behalf of MTIA, including, but
not limited to, patient demographics, the patient outcome, screening procedures,
and the relations between the screening procedures and the relations between the
screening results and the patient outcomes.  Clinical Trial Data shall be Echo
Confidential Information.
 
1.1.13 “Commercialize” means, with respect to the Product: (i) any and all
activities undertaken after Approval for the Product that relate to the
marketing, promoting, distributing, importing or exporting for sale, offering
for sale, selling and customer support of the Product, and (ii) interactions
with the Regulatory Authority after receipt of Approval for the Product
regarding the foregoing.
 
1.1.14 “Confidential Information” means all information and materials received
by or made available to any Party from or by or on behalf of any other Party
pursuant to or in connection with this Agreement; regardless of whether any of
the foregoing is marked “confidential” or “proprietary” or communicated by one
Party to any other Party in oral, written, graphic, electronic or other form.
 
1.1.15 “Contractor” has the meaning set forth in Section 2.8.
 
1.1.16 “Control” means, with respect to any Know-How, Patent or other
intellectual property right, possession by a Party (including its Affiliates),
as of the Effective Date or at any time thereafter, of the right (whether by
ownership, license or otherwise) to grant to the other Party access, ownership,
a license, Distribution and/or other right to or under such Know-How, Patent or
other intellectual property right as provided for herein without any payment
obligation or conflict with any other obligation or violating the terms of any
agreement or other arrangement with any Third Party.
 
1.1.17 “Defaulting Party” has the meaning set forth in Section 11.2.
 
1.1.18 “Device Master Record” means the master control record prepared by MTIA
and Echo for a medical device which shall include, or refer to the location of,
the following information: (a) device specifications including appropriate
drawings, composition, formulation, component specifications, and software
specifications; (b) production process specifications including the appropriate
equipment specifications, production methods, production procedures, and
production environment specifications; (c) quality assurance procedures and
specifications including acceptance criteria and the quality assurance equipment
to be used; (d) packaging and labeling specifications, including methods and
processes used; and (e) installation, maintenance, and servicing procedures and
methods.

 
-5-

--------------------------------------------------------------------------------

 
 
1.1.19 “Diligent Efforts” means the carrying out of obligations or activities
under this Agreement by a Party in a professional, timely, sustained and
efficient manner, using good faith commercially reasonable and diligent efforts
as well as in accordance with standard industry practice and all applicable
Laws. Diligent Efforts of MTIA shall be determined in light of the standard
industry practice of similarly-situated companies engaged in development of
medical device products in the Licensed Territory, and Diligent Efforts of Echo
shall be determined in light of the standard industry practice of
similarly-situated companies.  Diligent Efforts requires inter alia that an
appropriate number of qualified employees are assigned, and other appropriate
resources are allocated, to carry out obligations or activities pursuant to this
Agreement, including, as applicable, the obligations, activities and timelines
set forth in the Work Plan.  Diligent Efforts requires that a Party: (i)
promptly assign responsibility for such obligations to specific employee(s) who
are held accountable for progress and monitor such progress on an on-going
basis, (ii) set and consistently seek to achieve specific and meaningful
objectives for carrying out such obligations, (iii) consistently make and
implement decisions and allocate resources designed to advance progress with
respect to such objectives, and (iv) employ compensation systems for its
employees responsible for such obligations, which systems are no less favorable
than such Party’s compensation system for other employees responsible for
similar activities.  Diligent Efforts shall also require that (x) a Party
obligate its Third Party contractors, who are performing activities in
connection with such Party’s obligations under this Agreement, to use
commercially reasonable diligent efforts (substantially in accordance with the
requirements set forth above in this Section) in performing such activities and
(y) a Party shall use Diligent Efforts as set forth above in assuring that such
Third Party contractors perform such activities.
 
1.1.20 “Distributor” means any Third Party to whom MTIA or its Affiliates grants
the right to undertake activities related to the distribution, marketing,
promoting, offering for sale and selling of the Product in the Licensed
Territory, if such Third Party is obligated to make payments to MTIA or its
Affiliates on the basis of a percentage of sales of Product(s) by such Third
Party (and is not an individual person who is a sales representative of MTIA) or
has primary responsibility for the marketing and promotion of the Product in its
distribution territory (any of the foregoing, “Distribution”).
 
1.1.21 “Dollars” or “$” means the lawful currency of the United States.
 
1.1.22 “Echo IP” means the Echo Know-How and any intellectual property rights
(including Patents) Controlled by Echo relating to the Product and/or the Echo
Materials necessary or useful for the performance of the Project under this
Agreement.  For the sake of clarity, Echo IP shall include the Results and the
Inventions.
 
1.1.23 “Echo Know-How” means the Know-How Controlled by Echo relating to the
Product and/or the Echo Materials necessary or useful for the performance of the
Project under this Agreement, or otherwise made available, disclosed or
transferred by or on behalf of Echo to MTIA in connection with this Agreement.
 
1.1.24 “Echo Material” means any tangible materials provided by or for Echo to
MTIA for use in the Project, including but not limited to any materials provided
by Echo to MTIA prior to the Effective Date.
 
1.1.25 “Echo Territory” means the Territory, except for the Licensed Territory.
 
1.1.26 “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
 
1.1.27 “FDC Act” means the U.S. Food, Drug and Cosmetic Act, enacted in 1938 as
Public Law 75-717, as such may have been amended, and which is contained in
Title 21 of the U.S. Code, Section 301 et seq., as amended, and the regulations
promulgated thereunder from time to time.
 
1.1.28 “For-cause Inspection” means compliance inspections which are done to
investigate a specific problem that has come to the attention of Echo or the
applicable Regulatory Authorities.

 
-6-

--------------------------------------------------------------------------------

 
 
1.1.29 “Forecast” has the meaning set forth in 5.8.
 
1.1.30 “GCP” means Good Clinical Practices as promulgated by the applicable
Regulatory Authorities in the Licensed Territory relating to the conduct of
clinical studies in humans equivalent to those promulgated, for the time being
and from time to time, by CFDA in China, (or other applicable Regulatory
Authority(ies) in the Licensed Territory) including, without limitation, (1)
Regulations on the Supervision and Administration of Medical Devices of PRC
(2000); and (2) Standard Practices for the Administration of Clinical Trial
Quality for Medical Devices to be promulgated by CFDA; as each may be amended
from time to time, or any successors, thereto.
 
1.1.31 “GLP” means good laboratory practice regulations promulgated by the
applicable Regulatory Authorities in the relevant Territory relating to the
conduct of laboratory studies for products regulated by such Regulatory
Authority equivalent to those promulgated, for the time being and from time to
time by CFDA in China (or other applicable Regulatory Authority(ies) in the
Licensed Territory).
 
1.1.32 “GMP” means Good Manufacturing Practice as promulgated by the applicable
Regulatory Authorities in the relevant Territory relating to the testing,
manufacturing, processing, packaging, holding or distribution of medical devices
equivalent to the standards, guidelines and regulations promulgated or otherwise
required by the CFDA including, without limitation: (1) Regulations on the
Supervision and Administration of Manufacturing Quality of Medical Devices of
PRC (2000); (2) Standard Practices for the Administration of Manufacturing
Quality of Medical Devices of PRC (Pilot) (2009); (3) Administrative Measures
for Inspections to Carry out the Standard Practices for the Administration of
Manufacturing Quality of Medical Devices of PRC (2009); and (4) applicable ISO
standards, including but not limited to ISO 13485:2003; as each may be amended
from time-to-time, or any successors thereto.
 
1.1.33 “Indemnitee” has the meaning set forth in Section 12.4.
 
1.1.34 “Indemnitor” has the meaning set forth in Section 12.4.
 
1.1.35 “Initial Work Plan” means the Work Plan as of the Effective Date, which
is attached hereto as Attachment 2.
 
1.1.36 “Invention” shall mean any new or useful process, machine, manufacture,
method of use, or composition of matter relating to or comprising the Product,
and/or any improvement, enhancement, modification or derivative work to Echo IP,
that is conceived or first reduced to practice or first demonstrated to have
utility during the Term by MTIA and/or Echo in connection with the Parties’
activities under this Agreement.
 
1.1.37 “Joint Commercialization Committee” or “JCC” has the meaning set forth in
Section 5.4.
 
1.1.38 “Joint Steering Committee” or “JSC” has the meaning set forth in Section
3.1.
 
1.1.39 “Know-How” means knowledge, algorithm, scientific information, formulae,
processes, plans, technical information, new product information, test
procedures, experience, data, technology, design information, software code and
other information and knowledge, regardless of whether patentable or patented or
not.  The fact that a part of a compilation of data is in the public domain
shall not prevent the compilation of data as such, or any one or more of the
other elements of the compilation, from being Know-How.  Know-How shall not
include Patents.
 
1.1.40 “Labeling” means the labeling for the Product in any Regulatory
Submission or otherwise proposed to or by the Regulatory Authority in connection
with any Regulatory Submission for the Product.

 
-7-

--------------------------------------------------------------------------------

 
 
1.1.41 “Law” means all applicable laws, statutes, rules, regulations and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, agency or other
body, domestic or foreign, including but not limited to any applicable rules,
regulations, guidelines, or other requirements of the regulatory authorities
that may be in effect from time to time.
 
1.1.42 “Licensed Territory” means the People’s Republic of China, including Hong
Kong, Macau, and Taiwan.
 
1.1.43 “Manufacturing Standards” means, as applicable, with respect to the
Products: (i) the Specifications for the Product, (ii) QSR, and (iii) that the
Product is not adulterated or misbranded under the FDC Act.
 
1.1.44 “Medical Device Reporting Events” means any reportable or potentially
reportable event pursuant to 21 CFR Parts 803 and 812, including death, serious
injury, and device malfunction that requires remedial action to prevent an
unreasonable risk of harm to the public health, as such terms are defined at 21
CFR Sections 803.3 and 812.3.
 
1.1.45 “MTIA” has the meaning set forth in the preamble.
 
1.1.46 “Net Sales” shall mean, with respect to the Product, the gross invoiced
sales price of the Product, in an arms length transaction, by MTIA, its
Affiliates and/or its Distributors to Third Parties, commencing with the first
commercial sale of the Product, less the following deductions from such gross
amounts which are actually incurred, allowed, accrued or specifically allocated
according to United States generally accepted accounting principles.
 
(a) sales returns or allowances actually paid, granted or accrued, including
normal and customary trade, quantity and cash discounts and any other
adjustments, including those granted on account of retroactive price adjustments
or billing errors;
 
(b) credits, price adjustments or allowances actually paid, granted or credited
for returns from customers of rejected, damaged, defective or outdated Product
(for clarity, costs associated with any Product that is the subject of a recall,
market withdrawal, correction, removal or seizure shall not be deductible from
Net Sales);
 
(c) rebates, chargeback rebates, compulsory rebates, reimbursements or any
payments granted or given to wholesalers or other distributors, buying groups,
health care insurance carriers or other institutions;
 
(d) adjustments arising from customer discount programs or other similar
programs (other than price discounts granted at the time of invoicing which have
been already been included in the gross amount invoiced);
 
(e) customs, duties, sales, use, excise, value-added and other taxes directly
related to the sale (but not including taxes assessed against the income derived
from such sale); and
 
(f) any invoiced packing (for clarity, which does not include Product packages),
freight, postage, shipping, insurance and other transportation charges (to the
extent that MTIA, its Affiliates or Distributors bear such costs for the
Product).
 
In the case of any sale or other disposal of the Product between or among MTIA
and its Affiliates or Distributors for resale, Net Sales shall be calculated as
above only on the value charged or invoiced on the first bona fide arm’s-length
sale thereafter to a Third Party.

 
-8-

--------------------------------------------------------------------------------

 
 
Each of the foregoing deductions shall be determined as incurred in the ordinary
course of business in type and amount consistent with good industry practice and
in accordance with United States generally accepted accounting principles for
financial reporting purposes and/or as otherwise agreed by MTIA and Echo.
 
In additional to the foregoing, “Net Sales” shall also include the average per
unit net sales price (calculated for the Calendar Quarter being reported) for
the Product times the number of units transferred to Third Parties for non-cash
consideration; provided, however, Product that is transferred to Third Parties
for non-cash consideration will not be included in the calculation of Net Sales
for: (i) a commercially reasonable amount of Product used for promotional
sampling; and (ii) Product used for specific agreed upon purposes, including but
not limited to patient assistance and/or compassionate use programs, if MTIA has
requested and received written approval from Echo for the distribution of
Product for such purpose, which approval shall not be unreasonably withheld,
conditioned or delayed.
 
1.1.47 “Non-Defaulting Party” has the meaning set forth in Section 11.2.
 
1.1.48 “Packaging Specifications” means those packaging, Labeling and/or
technical specifications for the Products, as applicable, used in the production
and supply of the Products.
 
1.1.49 “Part” means each portion of the Work Plan that is designated as such
(for example, Part 1, Part 2 etc.) in the Work Plan.
 
1.1.50 “Party” means Echo or MTIA, individually.
 
1.1.51 “Parties” means Echo and MTIA, collectively.
 
1.1.52 “Patents” means (a) patents and patent applications in any country or
jurisdiction, (b) all direct and indirect priority applications, divisionals,
continuations, and continuations-in-part of any of the foregoing, and (c) all
patents issuing on any of the foregoing patent applications; together with all
registrations, reissues, renewals, re-examinations, confirmations, supplementary
protection certificates and extensions, and applications therefore, of any of
(a), (b) or (c).
 
1.1.53 “Permitted Recipients” has the meaning set forth in Section 9.1.
 
1.1.54 “Person” means an individual, partnership, limited liability company,
joint venture, corporation, trust, estate, unincorporated organization, or any
other entity, or any government or any department or agency thereof, whether
acting in an individual, fiduciary or representative capacity.
 
1.1.55 “PMA” means premarket approval application (including any supplement
thereto) made to the FDA for a medical device in accordance with section 515 of
the U.S. Food, Drug, and Cosmetic Act and the applicable regulations including
21 CFR Part 814.
 
1.1.56 “Pre-Commercialize” means, with respect to the Product: (i) any and all
activities undertaken before the Approval for the Product that relate to the
marketing, promoting, distributing, importing or exporting for sale, offering
for sale, selling and customer support of the Product, including but not limited
to pre-launch and marketing preparation activities, and (ii) interactions with
the Regulatory Authorities before receipt of Approval for the Product regarding
the foregoing.
 
1.1.57 “Prior CDA” means any prior confidential disclosure agreement entered
into on September 30, 2013 between the Parties, relating to the subject matter
hereof.
 
1.1.58 “Process” means the process by which MTIA shall manufacture the Products
(including the sampling plans and process descriptions used to manufacture such
Products.)

 
-9-

--------------------------------------------------------------------------------

 
 
1.1.59 “Product” means Echo’s Symphony™ CGM System, comprising of but not
limited the monitor, skin permeation device, and transdermal sensor, and
including any enhancements or modifications developed by MTIA pursuant to this
Agreement.
 
1.1.60 “Production Facility” means MTIA’s facility located in China mainland
including selected facility in Liaoning and Zhejiang province and further
expanding facility to be set up in Beijing, where the Products are to be
manufactured.
 
1.1.61 “Production Standards” means, collectively, the Process, Manufacturing
Standards, Packaging Specifications, Testing Specifications, Device Master
Record, Lot History Records and all applicable Laws.
 
1.1.62 “Project” means the collaborative development project for the Product in
the Licensed Territory to be performed hereunder, as described further in this
Agreement and generally described in the Work Plan.
 
1.1.63 “Providing Party” has the meaning set forth in Section 9.1.
 
1.1.64 “QSR” means Quality Systems Regulation, which are cGMP regulations for
medical devices, as set forth in 21 CFR. Part 820 including applicable national
and international standards ISO 9001 and/or ISO 13485:2003, ISO 14971:2007, and
ISO 15197:2003.
 
1.1.65 “Receiving Party” has the meaning set forth in Section 9.1.
 
1.1.66 “Regulatory Authority” means any governmental authority, including the
FDA in the U.S., the CFDA system in China, and any health regulatory
authority(ies) in any other country or legal jurisdiction in the Territory that
is a counterpart to the FDA or CFDA system that has responsibility for granting
any licenses or approvals or granting pricing and/or reimbursement approvals
necessary for the marketing and sale of a Product in any country.
 
1.1.67 “Regulatory Submission” means any submissions to or filings with any
Regulatory Authority relating to the research, manufacturing, development, or
Approval for the Product.
 
1.1.68 “Report” has the meaning set forth in Section 2.6.
 
1.1.69 “Results” means any and all data, results, Know-How and inventions,
whether or not patentable, that are first conceived or made by MTIA and/or Echo
(solely or jointly) and/or any of their respective employees, agents,
consultants and/or contractors arising from or in connection with the
performance of the Project by MTIA and/or Echo (solely or jointly) and other
work carried out by the Parties in connection with this Agreement, that relates
to the Product (including methods of use of the Product).
 
1.1.70 “Specifications” means specifications covering the design, manufacture,
composition, packaging and/or quality control of the Product attached hereto as
Exhibit 1.1.72 and made a part of this Agreement, and which may be amended, from
time to time.
 
1.1.71 “Sub-Part” means the sub-Parts of the Work Plan that are designated as
and with a sub-heading 1A, 1B, 2A, 2B, 2C, etc. in the Work Plan.  For example,
Sub-Part 1B includes all work described under such sub-heading 1B.
 
1.1.72 “Subcommittee” has the meaning set forth in Section 3.1.
 
1.1.73 “Technology Transfer” has the meaning set forth in Section 2.3.

 
-10-

--------------------------------------------------------------------------------

 
 
1.1.74 “Technology Transfer Training” has the meaning set forth in Section 2.3.
 
1.1.75 “Territory” means the world.
 
1.1.76 “Term” has the meaning set forth in Section 11.1.
 
1.1.77 “Testing Specifications” means the specifications and testing procedures
with respect to the manufacture of the Products, as agreed upon by the Parties.
 
1.1.78 “Third Party” means any Person other than MTIA or Echo or their
respective Affiliates.
 
1.1.79 “Work Plan” means the description of the collaborative development
project for the Product in the Licensed Territory to be performed by the Parties
under this Agreement.  The Initial Work Plan shall be completed following the
Effective Date, and once completed will be incorporated as Attachment 2; which
may be amended from time to time as provided in Section 2.2.  The Work Plan will
include an outline of the activities to be performed by each Party under this
Agreement and the estimated timeframe for completion of such activities.
 
2.  
Development Project.

 
2.1 Commencement of the Project.  Commencement of the Project shall begin as of
the Effective Date and includes the research and development activities of MTIA
under this Agreement with respect to the Product for the Licensed Territory and
such other activities as necessary to implement the activities in the Work
Plan.  The Parties shall, in good faith, after the Effective Date agree upon and
set forth: (i) an overview of the Project and attach such overview to this
Agreement as Attachment 1; (ii) the Initial Work Plan, in substantially the form
attached hereto as Attachment 2, and certain responsibilities of the Parties in
accordance with the terms of this Agreement and attach the completed Initial
Work Plan to this Agreement as Attachment 2; and (iii) a summary of certain
projected timelines for the development of the Product and attach such summary
to this Agreement as Attachment 3.
 
2.2 Amendments to the Work Plan.  The Parties agree that the Work Plan may be
amended in accordance with the foregoing objectives and the other terms and
conditions of this Agreement.  Any changes or amendments to the Work Plan shall
require the prior written approval of the Parties via the JSC.  Following
approval by the JSC, any amendments to the Work Plan shall be signed and dated
by each Party and shall become a part of the Work Plan and this
Agreement.  Revisions of the Project and the terms therefore shall be made in
one or more amendments to the Work Plan, which shall be negotiated in good faith
among the Parties.  The updated Work Plan as amended shall include an outline of
the activities to be performed by each Party in the performance of the Project
and the estimated timeframe for completion of such activities.
 
2.3 Transfer of Echo Materials and Echo Know-How.  As part of the Work Plan,
Echo shall, as soon as practicable after the Effective Date, transfer to MTIA
all Echo Materials and all applicable Echo Know-How required for the Project,
including all manufacturing process information and data and all
non-clinical/pre-clinical and clinical data related to the Product (the
“Technology Transfer”).  The Technology Transfer shall be conducted at mutually
agreeable times at Echo’s facility in Franklin, Massachusetts and Echo will
commit a reasonable amount of time and resources acclimating MTIA with the
training necessary to enable MTIA to perform its obligations hereunder (the
“Technology Transfer Training”).  MTIA shall send its representatives to Echo’s
facility in Franklin, Massachusetts, at its sole expense, for the Technology
Transfer Training.  Echo shall not charge MTIA for the Technology Transfer or
the Technology Transfer Training.  Upon completion of the Technology Transfer,
Echo shall provide MTIA with written notice indicating the date of completion of
the Technology Transfer.  MTIA shall promptly respond to such notice and
acknowledge the completion of the Technology Transfer.  In the event MTIA has
not responded to Echo’s written notice within thirty (30) days, the Technology
Transfer shall be deemed complete and the date of completion shall be as set
forth in such notice. For the avoidance of doubt, all such Echo Materials and
Echo Know-How shall remain the Confidential Information of Echo subject to
Section 9.  MTIA shall remain solely responsible for its internal costs related
to the Technology Transfer and the Technology Transfer Training described in
this Section 2.3.

 
-11-

--------------------------------------------------------------------------------

 
 
2.4 Performance by MTIA.  MTIA shall use Diligent Efforts to perform and
complete the Project described generally in the Work Plan.  MTIA shall provide
all materials (other than the Echo Materials provided by Echo), equipment and
personnel required for MTIA to perform the Project.
 
2.5 Disclosure of Results.  MTIA will report to Echo all Results resulting from
the performance of the Project together with other related information that is
reasonably necessary to verify and evaluate the Results.  Such Results and other
related data will be disclosed to Echo as they are generated at joint Project
review meetings.  The Parties shall participate in joint Project review
meetings, either in person or by teleconference or videoconference, on a monthly
basis (or more or less frequently as agreed to by the Parties) or at other times
as deemed necessary by the Parties.  During the Term, MTIA shall make
appropriate personnel available, as requested by Echo, for discussions with Echo
concerning the Project and the Results.  All such Results are owned by Echo,
except in the event Echo has permitted a Third Party to retain ownership rights
to such Results.  In such event, MTIA shall ensure that such Third Party grants
to Echo a perpetual, sublicensable, royalty-free, unrestricted, right and
license to use such Results for any purpose in the Echo Territory.
 
2.6 Reports.  Within ten (10) Business Days following the completion of each
Sub-Part of the Work Plan (or more frequently as specified in the Work Plan or
reasonably requested by Echo through the JSC), MTIA shall provide to Echo a
written report, in English, describing the Results resulting from the
performance of such Sub-Part of the Work Plan, which includes information,
including raw data, that is reasonably necessary to verify and evaluate the
Results (each such report being a “Report”).  In addition, upon request by Echo,
MTIA shall provide Echo with access to review all records generated for the
Project reasonably necessary to verify and evaluate the Results.  MTIA shall
provide Echo with required information that is necessary for Echo to interpret
each such Report.
 
2.7 Storage and Maintenance of Data.  During the Project, and upon completion of
the Project, MTIA shall store and maintain all records, in sufficient detail and
in good scientific manner, which shall be complete and accurate and shall fully
and properly reflect all work done and Results achieved in connection with the
Program, in accordance with all applicable Laws in the Licensed Territory.  In
the event that Echo requires access to the Results or other related Project
records, MTIA shall ensure that Echo shall have such access to such Results and
records upon reasonable notice by Echo.  Echo shall maintain such Results,
records and information contained therein in confidence in accordance with
Article 9 and shall not use such Results or Project records except to the extent
otherwise permitted by this Agreement.
 
2.8 MTIA Contractors.  In accordance with the Work Plan, it is understood that
certain work for which MTIA is responsible in furtherance of the Project may be
performed by certain Third Party contractors (“Contractors”).  MTIA shall notify
Echo through the JSC in advance of using any Contractors in the performance of
activities for the Project.  MTIA shall be responsible for all costs that it
incurs with respect to such Contractors.  Any work to be performed for MTIA by a
Contractor shall be pursuant to a written agreement obligating the Contractor
under terms and conditions that are consistent with and no less restrictive than
MTIA’s obligations under this Agreement and which enable MTIA to fully perform
its obligations under this Agreement in the same manner and to the same extent
as if MTIA performed the work themselves rather than the Contractor.  MTIA shall
in all cases retain or obtain Control of any and all intellectual property
created by or used with Echo’s permission by such Contractor directly related to
such subcontracted activity, unless otherwise agreed by Echo in writing.  Echo
shall not be responsible for the liability, performance or non-performance of
any Contractor.
 
2.9 New Products.  During the Term, MTIA shall have the right to enter into good
faith negotiations with Echo for an agreement with respect to any improvements
or modifications to current Echo’s Symphony™ CGM System or any of Echo’s new
products.
 
 
-12-

--------------------------------------------------------------------------------

 
 
3.  
Joint Steering Committee.

 
3.1 Joint Steering Committee.  Promptly after the Effective Date, in order to
carry out the Work Plan and other development activities related to the Project,
the Parties shall form a Joint Steering Committee (the “Joint Steering
Committee” or “JSC”) comprised of an equal number of representatives from each
Party (albeit not more than three (3) members from each Party), to be designated
by such Party.  The JSC will hold its first meeting via tele- or video-
conference within thirty (30) days of the Effective Date or, if the Parties wish
to meet in-person, within sixty (60) days of the Effective Date. Thereafter, the
JSC shall meet in-person or by teleconference on a calendar quarter basis or
more frequently as necessary.  Each Party shall be free to replace its
representative to the JSC with a new representative, upon prior written notice
to the other Parties. Decisions of (including approval by) the JSC shall be by
consensus, with each Party having one vote.  In the event of a deadlock of the
JSC: (i) MTIA shall, with appropriate consideration of the interests of Echo,
have the right to make the final decision with respect to matters affecting the
Product which only impact the Licensed Territory; and (ii) Echo shall, with
appropriate consideration of the interests of MTIA, have the right to make the
final decision with respect to matters which may affect the Product in the Echo
Territory. Draft minutes of the meetings of the JSC will be generated and
circulated to its members within one (1) week following the JSC meeting and such
minutes shall be finalized by the JSC promptly thereafter.  The JSC shall have
the role and responsibilities and decision-making authority as set forth below.
 
3.2 Subcommittee.
 
  As needed, MTIA and Echo may establish subcommittees and other working groups
that will report to the JSC (each being a “Subcommittee”), to further the
objectives of this Agreement. 
 
3.3 Responsibilities of the Joint Steering Committee.  At each quarterly meeting
of the JSC, the Parties, through their representatives on the JSC, shall be
required to submit a report to the other members of the JSC on their respective
activities for the prior calendar quarter setting forth their progress and
specific activities undertaken in accordance with the Work Plan. In general, the
JSC shall be responsible for reviewing and reporting on the progress of the
Project, ensuring the Project proceeds according to the timelines set forth in
the Work Plan, ensuring the cooperation and participation of the Parties in the
performance of the Project and reviewing the recommendations, plans and other
activities in support of the Project and coordinating the activities of the
Parties under this Agreement to assure that the Project is aligned with the
clinical development of the Product in the Territory.  Subject to the other
provisions of the Agreement, the JSC shall be responsible for coordinating the
activities and decision-making of the Parties with respect to the approval of
amendments to the Work Plan and all regulatory activities with respect to the
Product as described further below.  The following decisions shall require
approval of the JSC (which approval shall not be unreasonably withheld or
delayed):
 
(a) the required level of sensitivity, specificity, scoring methodology, Results
interpretation and performance criteria for the Product (including, for example,
limits of quantitation, linearity, range, precision and accuracy);
 
(b) the Labeling, including but not limited to the “Indication for Use”
statement to be submitted in a Regulatory Submission or otherwise to be
presented to a Regulatory Authority in the Licensed Territory for the Product;
and
 
(c) the type of Approval Application(s) to be developed and filed for Approval
for the Product in the Licensed Territory.
 
3.4 Restrictions on the JSC.  For the avoidance of doubt, the JSC shall have no
power or authority to amend the terms and conditions of this Agreement.
 
4.  
Clinical Trials and Regulatory Submissions

 
4.1 Conduct of Clinical Trials.  MTIA shall be responsible for conducting the
Clinical Trials required for the Project (including Clinical Trials for any
clinical validation of the Product as applicable) as set forth in the Work Plan
and in accordance with GCP and GLP as applicable.  MTIA shall be responsible for
manufacturing and supplying the Product for use in such Clinical Trials for the
Product in accordance with Section 5.1 and pursuant to the terms of this
Agreement.  In accordance with the Work Plan, the Parties shall, in good faith,
work together to, as soon as practicable, provide and supply Product components
to MTIA in support of its Clinical Trials in the Licensed Territory prior to the
commencement of such Clinical Trials.  The Parties will enter into good faith
discussions regarding a supply agreement for such Product components.

 
-13-

--------------------------------------------------------------------------------

 
 
4.2 Ownership of Clinical Trial Data. Echo will retain full ownership of all
Clinical Trial Data and other data and information obtained or otherwise
resulting from any Clinical Trials and all Approvals and applications therefore
with respect to the Product, except in the event MTIA is required to permit a
Third Party to retain ownership rights to such Clinical Trial Data.  In such
event, MTIA shall ensure that such Third Party grants to Echo a perpetual,
sublicensable, royalty-free, unrestricted, right and license to use such
Clinical Trial Data for any purpose in the Echo Territory.
 
4.3 Access and Exchange of Information and Data.  MTIA will provide to Echo a
copy of Results, and other information and data (including performance data for
the Product) to be submitted in a Regulatory Submission or otherwise presented
to a Regulatory Authority for Approval for the Product in the Licensed Territory
in accordance with this Section 4.3 and Sections 4.4 and 4.5.  In addition, MTIA
will provide to Echo a copy of information and data including performance data
for the Product) necessary and relevant for Echo to obtain Approval and other
permissions or authorizations from Regulatory Authorities for the Product in the
Echo Territory, and will provide reasonable assistance to Echo in connection
therewith.  At Echo’s reasonable discretion, MTIA shall be included or consulted
on technical and/or scientific discussions of the Product with external advisory
boards of Echo.  As necessary or reasonably requested for MTIA to perform and
plan its development activities for the Product, in accordance with the Work
Plan, under this Agreement and to obtain Approval of the Product from Regulatory
Authorities for the Product in the Licensed Territory, Echo shall provide MTIA
with Clinical Trial Data relating to the Product as well as information
reasonably requested by MTIA from the applicable Clinical Trial protocols that
include the use of the Product (including, for example, informed consent forms
and the reporting form).  In addition, Echo will provide to MTIA information and
data (which may include performance data for the Product) reasonably requested
by MTIA, that Echo possesses and controls, that is necessary and relevant for
MTIA to obtain Approval and other permissions or authorizations from Regulatory
Authorities for or associated with the use of the Product in the Licensed
Territory, and will provide reasonable assistance to MTIA in connection
therewith.
 
4.4 Regulatory Submissions.  With regard to Regulatory Submissions for the
Product in the Licensed Territory, MTIA will be responsible for the preparation
of all documentation necessary for a complete fast-track Regulatory Submissions
for the Product in the Licensed Territory.  MTIA shall be responsible for
providing, in the format required by the Regulatory Authority, the data and
information required to be submitted in connection with such fast-track
Regulatory Submission required for Approval of the Product by the Regulatory
Authority in the Licensed Territory.  The fast-track Regulatory Submission shall
be filed by MTIA in MTIA or Affiliate’s name for the Product in the Licensed
Territory. The Parties shall request a joint meeting (which may either be a
teleconference or face-to-face meeting) with the CFDA’s review divisions or any
other similar applicable Regulatory Authority for the Product to help ensure
that the Product development plans will produce sufficient data to meet the
CFDA’s or any other similar applicable Regulatory Authority’s criteria for
Approval of the use of the Product in the Licensed Territory. MTIA shall provide
updates to the JSC regarding the status of each pending or proposed Regulatory
Submission for the Product and shall provide the JSC with copies of all
correspondence MTIA receives from the Regulatory Authorities relating to the
Regulatory Submission for the Product (or other communications whether written
or verbal that have been reduced to writing that concern the Labeling of the
Product), and shall keep the JSC informed on an on-going basis regarding the
schedule and process for the preparation of Regulatory Submissions for the
Product, and shall provide working drafts of proposed Regulatory Submissions for
the Product (including, but not limited to, parts of the Regulatory Submission
that concern the Labeling of the Product) to the JSC to provide Echo an
opportunity to review and comment on such drafts.  In accordance with the
foregoing, the Parties shall be required to protect from disclosure the
Regulatory Submissions and related correspondence, drafts and documentation for
the Product, and treat such information as “Confidential Information” in
accordance with the requirements of Article 9, and the Parties agree to only use
such information for the purposes of this Agreement.  All Regulatory Submissions
and other correspondence with Regulatory Authorities by MTIA for the Product
shall be subject to the prior written approval of Echo.  The Labeling to be
submitted in a Regulatory Submission and/or Approved by the applicable
Regulatory Authority for the Product shall be subject to the prior written
approval of the JSC in accordance with Article 3.
 
 
-14-

--------------------------------------------------------------------------------

 
 
4.5 Meetings and Correspondence with Regulatory Authorities.
 
4.5.1 MTIA shall notify Echo through the JSC (or, as directed by the JSC,
through a Subcommittee) in advance of any request for a meeting or substantive
discussion with any Regulatory Authority in the Licensed Territory relating to
the Regulatory Submission or other regulatory filing for the Product.  For the
sake of clarity, MTIA shall notify Echo and allow Echo to participate in
meetings with Regulatory Authorities related to Approval of the Product in the
Licensed Territory.  Such notification shall be provided at least seven (7)
Business Days (or, if seven (7) Business Days is not practicable, the longest
period that is practicable under the circumstances) prior to any such meeting or
substantive discussion, in order to provide the Echo with an opportunity to
participate in such meeting or discussion.  The foregoing obligations apply with
respect to meetings or discussions initiated by MTIA or by a Regulatory
Authority.  Each Party participating in any such meetings shall take meeting
minutes and provide a copy of such minutes to the other Party.
 
4.5.2 MTIA will be responsible for all communications with the CFDA with respect
to the Product in the Licensed Territory.  MTIA shall promptly furnish Echo with
drafts of correspondence proposed to be submitted to any Regulatory Authority
with respect to the clinical validation part of the Regulatory Submission for
the Product (or other parts of the Regulatory Submission that concerns the
Labeling of the Product) and copies of correspondence MTIA has had with any
Regulatory Authority, and contact reports concerning conversations or meetings
with any Regulatory Authority, in each case relating to any such Regulatory
Submission or other relevant regulatory submission for or with respect to
clinical validation part of the Regulatory Submission for the Product (or other
parts of the Regulatory Submission that concerns the Labeling of the
Product).  Correspondence related to the Approval of the instructions manual,
Labeling and Packaging Specifications for the Product, as well as any updates or
amendments thereto, by MTIA shall be subject to the review and approval of Echo,
such approval shall not be unreasonably withheld or delayed.
 
5.  
Manufacture, Supply and Commercialization of Product.

 
5.1 Manufacture of Product.  MTIA shall be responsible for obtaining and
maintaining all Approvals required by Regulatory Authorities in the Licensed
Territory and any other applicable governmental agencies necessary in the
Licensed Territory to test, manufacture and supply, or have supplied, the
Products for sale in the Licensed Territory, MTIA shall manufacture all Products
under this Agreement such that they comply with the Production Standards.
 
5.2 Branding.  The Product and all promotional, advertising, communication and
educational materials relating to the Product shall be co-branded with the name
and logo of Echo Therapeutics, Inc.  Echo shall provide the trademark
logo.  Where both Parties’ respective names and logos appear, such names and
logos will be given equal prominence to the extent legally permissible.  Each
Party will retain their rights to their respective names and logos.  All such
promotional, advertising, communication and educational materials relating to
the Product must be approved by the JCC.
 
5.3 Option to Supply.  During the Term, at Echo’s sole discretion and upon
written notice to MTIA, Echo and MTIA shall enter into good faith negotiations
to enter into a definitive supply agreement for the supply of Products to Echo
in the Echo Territory.
 
5.4 Joint Commercialization Committee.  Upon request by any Party, the Parties
shall form a joint commercialization committee (the “Joint Commercialization
Committee” or “JCC”) comprised of two (2) representatives of each Party, to be
designated by each Party in its sole discretion but shall include at least one
representative responsible for marketing from each Party.  Each Party shall be
free to replace its representative to the JCC with a new representative, upon
prior written notice to the other Party.  Decisions of (including approval by)
the JCC shall be by consensus, with each Party having one vote.  In the event of
a deadlock of the JCC: (i) MTIA shall, with appropriate consideration of the
interests of Echo, have the right to make the final decision with respect to
matters affecting the Product which only impact the Licensed Territory; and (ii)
Echo shall, with appropriate consideration of the interests of MTIA, have the
right to make the final decision with respect to matters which may affect the
Product in the Echo Territory. The JCC shall have the role and responsibilities
as set forth in Section 5.5, unless otherwise mutually agreed in writing by the
Parties.  Notwithstanding anything to the contrary contained in this Agreement,
the JCC shall not have the power or authority to amend this Agreement or make
any decision or require any Party to take any action that conflicts with the
terms of this Agreement.

 
-15-

--------------------------------------------------------------------------------

 
 
5.5 Role and Responsibilities of the Joint Commercialization Committee.  The JCC
shall be responsible for communications among the Parties with respect to the
commercialization of the Product.  The JCC shall be responsible for planning and
coordinating the activities of the Parties with respect to the marketing and
distribution of the Product in the Licensed Territory. The JCC shall encourage
and facilitate the collaborative relationship and information exchange among the
Parties in accordance with this objective.  The responsibilities of the JCC
shall include but not be limited to the following:
 
(a) discuss, coordinate and align the launch, marketing and commercialization of
the Product in the Licensed Territory, including the exchange of information on
the objectives, methodology, considerations, expectations and forecasted sales
of the Product in the Licensed Territory;
 
(b) discuss and coordinate MTIA’s activities supporting the marketing,
promotion, distribution and sale of the Product in the Licensed Territory, such
as sales training, promotion, customer service, support and education
activities;
 
(c) discuss and coordinate possible activities with respect to quality assurance
plans (including training and monitoring programs);
 
(d) discuss and monitor access and reimbursement issues for the Product, if any;
 
(e) discuss and resolve issues concerning emergency stocks of Product; and
 
(f) such other activities as mutually agreed among the Parties from time to
time.
 
5.6 Development and Commercialization Costs.  MTIA shall be responsible for the
payment of all development with respect to Approval of the Product in the
Licensed Territory, manufacturing, commercialization and marketing costs in
connection with the development with respect to Approval of the Product in the
Licensed Territory, manufacture, marketing, promotion, distribution, sale and
other commercialization activities with respect to the Product in the Licensed
Territory.
 
5.7 Diligence.  MTIA shall use Diligent Efforts to Pre-Commercialize and
Commercialize the Product in the Licensed Territory, and shall use Diligent
Efforts to manufacture or have manufactured the Product to enable such
Commercialization.
 
5.8 Sales Forecast.  Within thirty (30) days after receipt of Approval of the
Product in the Licensed Territory, MTIA shall provide Echo with a written twelve
(12) month rolling forecast of its projected sales of the Product in the
Licensed Territory, detailing MTIA’s estimated sales in monthly figures (each a
“Forecast”).  Thereafter, on or before the first day of each Calendar Quarter,
MTIA shall provide Echo with an updated Forecast for the succeeding twelve (12)
month period.  All such Forecasts shall be prepared in good faith, and used for
planning purposes only.  In no event shall any such Forecasts be binding on
MTIA.
 
6.  
Regulatory Matters.

 
6.1 Inspections, Audits.  Echo (either by themselves or through a Third Party
reasonably acceptable to MTIA) shall have the right at any time, by providing
five (5) Business Days prior notice to MTIA, to conduct a For-cause Inspection
to inspect and audit, MTIA’s Product manufacturing process and
facilities.  Additionally, Echo shall have the right, during normal business
hours, upon reasonable notice to conduct compliance inspections or other
inspections, audits and investigations, annually during the Term, to ensure the
handling, manufacturing, packaging, labeling, testing, storage and shipping of
each Product complies with the Production Standards; provided, however, that
such inspection, audit or investigation shall not unreasonably interfere with
the operations at the Production Facility.  MTIA shall cooperate in certain such
inspection, audit or investigation conducted by any such Person to be disclosed
by Echo to MTIA in advance.  In connection with any such inspection or audit,
MTIA shall have no obligation to provide Echo and/or a Third Party access to
MTIA confidential information related to any other MTIA product that is not a
Product.  Additionally, during the Term of this Agreement, MTIA shall inform
Echo within five (5) Business Days of any audit or inspection by any Regulatory
Authority which directly or indirectly relates to the Product, and MTIA shall
promptly provide to Echo in writing the results of any such audits or
inspections.

 
-16-

--------------------------------------------------------------------------------

 
 
6.2 Communications with Regulatory Authorities.  MTIA shall have primary
responsibility to prepare, execute and maintain any regulatory filings and
communications with Regulatory Authorities in the Licensed Territory that are
reasonably necessary to support the development activities agreed upon by the
JSC for the Licensed Territory.  Echo shall have the right to review and comment
on correspondence with Regulatory Authorities initiated by MTIA relating to the
Product or the development activities undertaken pursuant to this Agreement, and
MTIA shall promptly furnish Echo with drafts of such correspondence for such
review and comment prior to finalizing same.  Upon receipt of any communication
or correspondence from any Regulatory Authority that is directly related to the
Product or the Parties’ activities pursuant to this Agreement, MTIA shall: (a)
contact the JSC (or JCC as applicable) as soon as reasonably practicable, via
e-mail; (b) prepare an appropriate response for submission to the applicable
Regulatory Authority; and (c) request Echo to comment on the proposed response
in sufficient time for the response to be sent out.  MTIA shall at all times be
considered the lead party when communicating with any Regulatory Authority
related to the Product in the Licensed Territory, and shall respond to all
questions and inquiries related to the Product or the activities under the
Development Program, unless such Regulatory Authority addresses a particular
matter directly and unequivocally to Echo.  Notwithstanding the foregoing,
nothing in this Section 6.2 shall be deemed to restrict any Party’s independent
rights to communicate with any governmental authority, including any Regulatory
Authority, with respect to its products other than the Product and/or activities
outside the scope of the development activities undertaken pursuant to the JSC.
 
6.3 Medical Device Reporting Events.
 
6.3.1 The company responsible for performing or overseeing a particular Clinical
Trial shall record, evaluate, summarize and review and report, as applicable,
all Medical Device Reporting Events associated with the Product in accordance
with, 21 C.F.R. Section 812.150 in the U.S., and corresponding regulatory
standards required by other Regulatory Authorities in the Territory.
 
6.3.2 After PMA Approval, on an ongoing basis, MTIA shall be responsible for
reporting any Medical Device Reporting Events to the applicable Regulatory
Authority(ies), with a copy of such report to Echo, in accordance with 21 C.F.R.
Part 803.1 et. seq. in the United States, and corresponding regulatory standards
as may be required by other Regulatory Authorities in the Territory.
 
6.3.3 The Parties shall each refer any Medical Device Reporting Events or
customer complaints, or other safety information learned by, or referred to,
such Party during, or as a result of, the activities conducted by it pursuant to
this Agreement or spontaneously reported to such Party during the Term.
 
6.3.4 Other than as provided in this Section 6.3, MTIA and Echo shall have no
obligations related to potential adverse events associated with the other
Party’s products.
 
6.4 Medical Inquiries.  MTIA shall be solely responsible, at its cost, for
responding to and answering medical questions and inquiries from members of the
medical profession and consumers regarding the Product in the Licensed
Territory.  Echo shall route all requests for written responses to medical
inquiries regarding the Product to MTIA for answers.
 
6.5 Product Complaints.  MTIA shall have the sole authority and responsibility,
in the Licensed Territory, for: (i) investigating and responding to any
complaints relating to the Product; (ii) reporting any complaints relating to
the Product that are required to be reported: (a) to the applicable Regulatory
Authority(ies); and (b) to Echo on a monthly basis; and (iii) subject to Section
6.2, responding to any Regulatory Authority inquiries regarding a Product or
other product complaints.
 
 
-17-

--------------------------------------------------------------------------------

 
 
6.6 Recalls.
 
6.6.1 The Parties each agree to share with each other, within twenty-four (24)
hours, any information that might lead to field corrections, recalls, and market
withdrawals of the Product.  MTIA shall have the sole authority and
responsibility, in the Licensed Territory, subject to Section 6.4, to handle all
field corrections, recalls, and market withdrawals of the Product in accordance
with applicable Law and regulations at MTIA’s cost and expense unless otherwise
provided in this Section 6.6; provided, that in all cases, unless otherwise
required to comply with any applicable Laws or any decision, order, request or
directive of a Regulatory Authority, or as necessary to protect the health and
safety of patients (as MTIA determines in its reasonable discretion), MTIA shall
consult with Echo and will release no communication to the marketplace regarding
a Product field correction, recall, or market withdrawal without first providing
Echo with the opportunity to review and comment on such communication, and
provided further that if Echo does not respond to MTIA’s request for review and
comment within forty-eight (48) hours (or such shorter time as MTIA reasonably
requests), MTIA shall be free to release such communications.
 
6.6.2 Following notification to, and consultation with, Echo in accordance with
Section 6.6.1 MTIA shall be solely responsible for making any decision related
to conducting a field correction, recall or market withdrawal of the Product in
the Licensed Territory.  MTIA shall promptly (but in any case, within 48 hours)
notify Echo in writing of any such decision.  In the event that a recall,
withdrawal, or field correction is voluntary or required by a Regulatory
Authority in the Licensed Territory, MTIA shall be solely responsible for the
cost and expense of any such recall, withdrawal, or field correction.
 
6.6.3 In the event that any Product recall, withdrawal, or field correction is
the result of any negligence or breach of warranty by any of MTIA or their
Affiliates, then and in such event, MTIA shall bear the actual and direct cost
of conducting such action or withdrawal, including direct costs related to the
Product (i.e., packaging and rework, etc.) and costs imposed by the applicable
Regulatory Authority(ies) such as costs for detention and inspection, in
accordance with the recall guidelines of the applicable Regulatory
Authority(ies).
 
6.7 Regulatory Inspections; Inquiries.
 
6.7.1 MTIA shall notify Echo promptly (within 24 hours) upon receipt of any
notice of inspection by any Regulatory Authority related to any aspect of the
production of the Product (including, but not limited to, the inspection of any
facility in which the Product is manufactured, or any warehouse or distribution
center where the Product is stored, or any facility handling testing, regulatory
and development activities, product complaints or other administrative
activities directly relating to the Product).  MTIA shall allow Echo, to the
extent practicable, to participate in or observe such inspections if Echo so
chooses.  MTIA shall provide Echo with a report summarizing any significant
non-conformities from such Regulatory Authorities relating to any of the
foregoing, including those that are directly related to the development,
manufacture, processing, testing, packaging or storage of the Product.  MTIA
shall also provide Echo with a copy of any written response from MTIA to any
Regulatory Authority regarding corrections implemented by MTIA in response to
such observations from Regulatory Authorities.
 
6.7.2 Notwithstanding the preceding, if any of MTIA or Echo should: (i) be
contacted by any Regulatory Authority(ies) for any purpose pertaining
specifically to this Agreement or to the Product, including any quality issues
or concerns identified at any facilities in which the Product is manufactured,
that could adversely affect the manufacture of the Product; or (ii) receive any
governmental notice or communication relating to the marketing or detailing or
sampling of the Product by any Person within the Territory; such Party shall
notify the other Party(ies) promptly but in any event within five (5) days after
being notified or otherwise becoming aware of the Regulatory Authority(ies)’
concerns. Notwithstanding anything to the contrary contained in this Agreement,
either of Echo or MTIA can permit unannounced inspections of its facilities by a
Regulatory Authority with competent jurisdiction and may respond to the extent
necessary to comply with such Party’s obligations under applicable laws, rules
or regulations.

 
-18-

--------------------------------------------------------------------------------

 
 
7.  
Payments.

 
7.1 Reimbursement for Development Costs.  Upon the earlier of (i) Approval of
the Product by CFDA; or (ii) termination of this Agreement by Echo pursuant to
Section 11.3 (the “Reimbursement Date”), Echo shall reimburse MTIA for Project
specific out-of-pocket costs incurred by MTIA in the performance of development
activities for the Project to obtain CFDA Approval in China, up to a maximum of
One Million Five Hundred Thousand dollars ($1,500,000) (the “Reimbursement
Amount”), in the form of common stock of Echo, valued at the NASDAQ closing
price on the date just prior to the Effective Date, provided that in order to be
eligible for reimbursement by Echo such costs must be approved in writing by the
JSC in advance of MTIA incurring such costs.  Within thirty (30) days of the
Reimbursement Date, Echo shall deliver to MTIA a stock certificate, issued in
the name of MTIA, evidencing an amount of shares of the common stock of Echo,
having an aggregate value equal to the Reimbursement Amount.
 
7.2 Commercialization Splits.  Echo and MTIA shall split all Net Sales of the
Product within the Licensed Territory, following the first commercial sale of
the Product in the Licensed Territory, on the following basis: (i) seventy
percent (70%) to MTIA and thirty percent (30%) to Echo on aggregate Net Sales
less than or equal to One Hundred Million dollars ($100,000,000); and (ii) sixty
percent (60%) to MTIA and forty percent (40%) to Echo on aggregate Net Sales
greater than One Hundred Million dollars ($100,000,000).
 
7.3 Payments and Reporting.
 
7.3.1 Beginning with the Calendar Quarter in which the first commercial sale of
a Product is made in the Licensed Territory, and for each Calendar Quarter
thereafter, payments shall be made to Echo within forty-five (45) days following
the end of each such Calendar Quarter.  MTIA shall provide a report, on a
monthly basis, summarizing, total unit sales, gross sales and total Net Sales
during the relevant month (including an itemization of the deductions applied to
such gross sales to derive such Net Sales), the cumulative Net Sales from the
first commercial sale through such month, and the calculation of payments due
thereon.  In the event that payments are due in respect of a given Calendar
Quarter, MTIA shall submit a report so indicating.
 
7.3.2 All other payments to be made under this Agreement shall be made in
accordance with the terms set forth in the applicable Section(s) regarding such
payments.
 
7.4 Mode of Payment.  All payments required under this Agreement shall be made
by MTIA in U.S. Dollars, via wire transfer of immediately available funds as
directed by Echo from time to time.  All such payments shall be without
deduction of any out-of-pocket transfer costs or fees.  For the sake of clarity,
MTIA shall be responsible for collecting all payments due from its Affiliates
and Distributors with respect to sales of Products by such Affiliates and
Distributors and remitting such applicable payments to Echo.
 
7.5 Late Payments.  All payments payable under this Article 7 not made when due
shall bear interest, calculated from the date such payment was due, at the
annual rate of the Bank Prime Loan rate plus one percent (1%) as quoted in
Federal Reserve Bulletin H.15 or a successor bulletin thereto, from time to
time. Further, if the initial payments are not paid within fifteen (15) days
after the due date, MTIA will be deemed to have breached and defaulted in the
performance of a material provision of this Agreement and such breach shall be
subject to Section 11.2.
 
7.6 Records Retention.
 
7.6.1 Commencing with the first commercial sale of Product in the Licensed
Territory, MTIA shall keep complete and accurate records pertaining to: (i) the
sale of each Product, including gross sales of each Product and the deductions
used to calculate Net Sales in sufficient detail to permit Echo to confirm the
accuracy of the amounts paid by MTIA under this Agreement; and (ii) the
information used to calculate the sales price for the Product in sufficient
detail to permit Echo to confirm the accuracy of the statement provided by MTIA
pursuant to Section 7.3.1; in each case, for a period not less than three (3)
calendar years after the year in which such sales occurred.
 
 
-19-

--------------------------------------------------------------------------------

 
7.6.2 At the request and expense of Echo, MTIA shall permit an independent,
certified public accountant reasonably acceptable to MTIA, at reasonable times
and upon reasonable written notice, to examine such records as may be necessary
for the sole purpose of: (i) verifying the calculation and reporting of Net
Sales, the correctness of any payment made under this Agreement, or for
obtaining information as to payment due in the case of MTIA’s failure to report
or pay pursuant to this Agreement, and (ii) verifying the calculation of sale
price for the Product contained in any statement provided by MTIA to Echo; in
each case, for any period within the preceding three (3) years.  All results of
any such examination shall be made available to MTIA.
 
7.6.3 In the event that any audit reveals an under-payment or over-payment in
the amount of any payments that should have been paid by MTIA to Echo, then a
reconciliation payment in the amount of the discrepancy shall be paid by the
Party receiving the benefit of such discrepancy within forty-five (45) days
after the Party owed such payment makes a demand for such payment, plus, solely
in the case of an under-payment, interest thereon.  Such interest shall be
calculated from the date such amount was due until the date such amount is
actually paid, at the rate of five percent (5%) over the LIBOR as reported in
the Financial Times, or its successor.
 
7.7 Taxes.  In the event that MTIA is mandated to withhold any tax to the tax or
revenue authorities in the Licensed Territory in connection with any payment to
Echo, such amount shall be deducted from the payment to be made by MTIA,
provided, that, MTIA shall promptly notify Echo so that Echo may take lawful
actions to avoid and minimize such withholding.  MTIA shall promptly furnish
Echo with copies of any tax certificate or other documentation evidencing such
withholding as necessary to satisfy the requirements of the United States
Internal Revenue Service related to any application by Echo for foreign tax
credit for such payment.  Each Party agrees to cooperate with the other Party in
claiming exemptions from such deductions or withholdings under any agreement or
treaty from time to time in effect.
 
8.  
Intellectual Property.

 
8.1 Ownership of Echo Materials, Echo IP.  Echo shall retain all right, title
and interest in and to the Echo Materials and Echo IP.
 
8.2 Use of Echo Materials and Echo IP.  MTIA shall (i) use the Echo Materials
and Echo IP in compliance with all applicable Law; (ii) not transfer the Echo
Materials and/or Echo IP to any Third Party (other than to successors and
permitted assigns in accordance with Section 13.1) and/or (iii) not use the Echo
Materials and Echo IP for any purpose unrelated to this Agreement without Echo’s
prior written consent.  Upon request by Echo, MTIA shall return to Echo any
unused or reusable Echo Materials.
 
8.3 Ownership of Results.  The Results shall be owned by Echo, and shall be
deemed to be Confidential Information of Echo and shall be used and disclosed by
the Parties solely for the purposes and solely to the extent expressly permitted
under the Agreement, except in the event Echo has permitted a Third Party to
retain ownership rights to such Results.  In such event, MTIA shall ensure that
such Third Party grants to Echo a perpetual, sublicensable, royalty-free,
unrestricted, right and license to use such Results for any purpose in the Echo
Territory.  Accordingly, MTIA shall be considered the Receiving Party with
respect to the Results and shall be subject to all of the restrictions and
obligations of this Agreement with respect to the disclosure and use of such
Results.  In accordance with Section 8.2, during the Term, the Results shall not
be used or transferred by MTIA to or for the benefit of any Third Party without
the prior written consent of Echo.
 
8.4 Ownership of Inventions.  Inventorship of inventions made during the course
of or arising from the performance of the activities pursuant to the Agreement
and Patents covering such inventions (including the Inventions) shall be
determined in accordance with U.S. patent laws for determining
inventorship.  All Inventions shall be owned by Echo and can be used by MTIA in
accordance with this Agreement.
 
8.5 License to MTIA.  Subject to the terms and conditions of this Agreement,
Echo hereby grants to MTIA during the Term the following rights and licenses
under the Echo IP and Echo Know-How:
 
8.5.1 To exclusively research, develop, manufacture and use the Product in the
Licensed Territory to conduct the Work Plan; and

 
-20-

--------------------------------------------------------------------------------

 
 
8.5.2 To exclusively make, have made, use, sell, have sold, offer for sale and
import the Product in the Licensed Territory.
 
8.6 Grant of Distribution Rights by MTIA.
 
8.6.1  MTIA shall have the right, in its sole discretion, to grant Distribution
rights, in whole or in part, under the licenses granted in Sections 8.5.1 and
Section 8.5.2 to any of its Affiliates or Third Parties; provided, however, in
all cases, no Distribution right granted by MTIA pursuant to this Section 8.6
shall be valid unless: (i) MTIA submits the proposed Distribution agreement to
the JSC for review and approval; (ii) MTIA shall guarantee and be responsible
for, as applicable, the performance of, or the making of all payments due and
the making of any reports under this Agreement with respect to sales of Product
by its Affiliates and Distributors and, in each case, the Affiliates and
Distributors compliance with all applicable terms of this Agreement; (iii) Echo
shall be named a third-party beneficiary of any such Distribution agreement;
(iv) as applicable, each Affiliate or Distributor agrees in writing to maintain
books and records and permit Echo to review such books and records, and visit
its facilities pursuant to the relevant provisions of this Agreement; (v) MTIA
uses Diligent Efforts to require the Distribution agreement with each
Distributor to continue in full force and effect in accordance with the terms
and conditions of such Distribution upon the termination of this Agreement and
permits MTIA to assign to Echo such Distribution agreements; and (vi) such
Distribution requires such Distributor to observe all other applicable terms of
this Agreement.  MTIA shall promptly provide Echo with notice of any
Distribution rights granted pursuant to this Section 8.6, and provide a copy of
the executed Distribution agreement (unredacted) to Echo within ten
(10) Business Days after the execution of such Distribution agreement.  MTIA is
entitled to allow its Distributors to further grant Distribution rights, subject
to: (i) MTIA’s direct Distributor obtaining all rights, licenses and covenants
from the further Distributor that MTIA is required to obtain from direct
Distributors; (ii) such further Distributors are deemed “Distributors” for all
purposes including for the purposes of calculating Net Sales and (iii) without
limiting the generality of the foregoing, the further grant of Distribution
rights shall be subject to, and consistent with, the terms and conditions of
this Agreement.
 
8.7 Patent Prosecution and Maintenance.
 
8.7.1 Echo shall have sole responsibility for and shall control the preparation
and prosecution of, and the maintenance of, all Echo’s Patents.  Echo shall pay
all costs and expenses of filing, prosecuting and maintaining such Patents
relating to Inventions owned by it.
 
8.7.2 MTIA agrees promptly to provide to Echo with a complete written disclosure
of any Invention made by MTIA under the terms of this Agreement.  Upon written
notice by MTIA to Echo of any Invention relating to the Product, Echo shall in
its sole discretion, determine whether or not to proceed with the preparation
and prosecution of a patent application covering any such Invention.  MTIA, its
Affiliates and their respective employees and subcontractors shall assign, and
do hereby irrevocably and perpetually assigns, to Echo, all sole or joint (as
the case may be) worldwide rights, title and interest in and to all such
Inventions (including all Patents, trademarks, copyrights, trade secrets or
other intellectual property rights relating thereto) consistent with the
ownership principles of Section 8.3 and 8.4.
 
8.7.3 Each Party agrees to cooperate with the other Party to execute all lawful
papers and instruments, to make all rightful oaths and declarations, and to
provide consultation and assistance as may be necessary in the preparation,
prosecution, maintenance and enforcement of all such Patents at its own expense.
 
8.8 Patent Enforcement
 
8.8.1 If either Party learns of an infringement, unauthorized use,
misappropriation or ownership claim or threatened infringement or other such
claim by a Third Party with respect to the Product within the Territory, such
Party shall promptly notify the other Party in writing and shall promptly
provide such other Party with available evidence of such Infringement.

 
-21-

--------------------------------------------------------------------------------

 
 
8.8.2 Echo shall have the first right, but not the duty, to institute patent
infringement actions against Third Parties based on any Echo IP or Inventions in
the Territory.  If Echo (or its designee), as the case may be, does not secure
actual cessation of such infringement (except by granting said Third Party a
license under the infringed Patents) or institute an infringement proceeding
against an offending Third Party within one hundred twenty (120) days of
learning of such infringement, MTIA shall have the right, but not the duty, to
institute such an action with respect to any infringement by such Third
Party.  The costs and expenses of any such action (including fees of attorneys
and other professionals) shall be borne by the Party instituting the action, or,
if the Parties elect to cooperate in instituting and maintaining such action,
such costs and expenses shall be borne by the Parties in such proportions as
they may agree in writing.  Each Party shall execute all necessary and proper
documents, take such actions as shall be appropriate to allow the other Party to
institute and prosecute such infringement actions and shall otherwise cooperate
in the institution and prosecution of such actions (including, without
limitation, consenting to being named as a nominal party thereto).  Any award
paid by Third Parties as a result of such an infringement action (whether by way
of settlement or otherwise) shall be applied first to reimburse both Parties for
all costs and expenses incurred by the Parties with respect to such action on a
pro rata basis and, if after such reimbursement any funds shall remain from such
award, Echo and MTIA shall divide the remaining funds between them in proportion
to the economic losses suffered by each of them.
 
8.9 Infringement Action by Third Parties.
 
8.9.1 If a Third Party asserts, whether raised directly or by way of
counterclaim or affirmative defense, that any Patents or other Intellectual
Property Rights owned by it is infringed by the manufacture, use, offer for
sale, sale or importation of any Product in the Licensed Territory, or the
proposed manufacture, use or sale of any Product in the Licensed Territory, or
if a Party otherwise becomes aware of a potential infringement of a Third Party
Patent or other Intellectual Property Right (each, an “Infringement Claim”), the
Party first having knowledge of such Infringement Claim shall promptly provide
the other Party with notice of same in accordance with Section 8.8 together with
the related facts in reasonable detail.
 
8.9.2 Promptly following receipt of notice of any Infringement Claim by any
Party, the Parties shall enter into a mutually agreeable joint defense agreement
specifically with respect to such Infringement Claim.  Such agreement shall
provide for the mutual cooperation of both Parties (including making relevant
witnesses and documents available), the exchange of information relating to such
claims of infringement and the validity of such Third Party’s Patents or other
Intellectual Property Rights and how the Parties should proceed with respect to
the continuation of the manufacture, marketing and sale of the Product(s) at
issue.  If the Parties finally prevail and receives an award from such Third
Party as a result of such Infringement Claim (whether by way of judgment, award,
decree, settlement or otherwise), such award shall be applied first to reimburse
both Parties for all costs and expenses incurred by the Parties with respect to
such action on a pro rata basis and, if after such reimbursement any funds shall
remain from such award, Echo and MTIA shall divide the remaining funds between
them in proportion to the economic losses suffered by each of them.
 
8.10 Settlement; Cooperation
 
8.11 .  The Party(ies) controlling the defense or settlement of any legal
proceeding pursuant to Sections 8.8 and 8.9 shall not enter into any settlement,
compromise, consent judgment or other voluntary final disposition of any such
proceeding which admits or concedes that any aspect of the other Party’s
Intellectual Property Rights is invalid or unenforceable or otherwise adversely
affects the other Party’s Intellectual Property Rights, without the prior
written consent of such other Party (such consent not to be unreasonably
withheld, delayed or conditioned).


9.  
Confidentiality.

 
9.1 Nondisclosure and Restriction on Use.  During the Term, and for a period of
seven (7) years thereafter, each Party (the “Receiving Party”) will maintain all
Confidential Information of the other Party (the “Providing Party”) as
confidential and will not disclose any such Confidential Information to any
Third Party or use any Confidential Information for any purpose except (a) as
expressly authorized by this Agreement or (b) to its Affiliate(s), employees,
agents, consultants, sub-contractors and other representatives, who have a need
to know such Confidential Information for purposes of this Agreement and who are
bound by written obligations no less restrictive than those set forth herein to
keep such information confidential and restricting the use of such information
(collectively, “Permitted Recipients”).  The Receiving Party may use such
Confidential Information of the other Party only to the extent required to
fulfill its obligations or exercise its rights under this Agreement.  Each Party
will use at least the same standard of care as it uses to protect proprietary or
confidential information of its own to ensure that its Permitted Recipients do
not disclose or make any unauthorized use of such Confidential Information.

 
-22-

--------------------------------------------------------------------------------

 
 
9.2 Exceptions.  The obligations of the Receiving Party under this Agreement
shall apply to all Confidential Information of the Providing Party it receives
or that is generated hereunder, except for information that:
 
(a) was already in the possession of Receiving Party or its Affiliates prior to
its receipt under or in connection with this Agreement, provided such
information or data was not obtained directly or indirectly from the Providing
Party under an obligation of confidentiality;
 
(b) is or becomes part of the public domain by reason of acts not attributable
to the Receiving Party or its Affiliate(s), employees, agents, consultants or
other representatives who have received such Confidential Information; or
 
(c) is or becomes available to Receiving Party or Affiliates from a source other
than the Providing Party which source, to the best of Receiving Party’s
knowledge, has rightfully obtained such information and data, and has no
obligation of non-disclosure or confidentiality to the Providing Party with
respect thereto.
 
9.3 Authorized Disclosure.  Confidential Information may also be disclosed by
the Receiving Party to the extent such disclosure is required to comply with
applicable Law and a court order, provided that the Receiving Party gives prior
notice to the Providing Party regarding such disclosure, and seeks confidential
treatment of such disclosure to the maximum extent permitted by applicable Law.
 
9.4 Terms of this Agreement.  The Parties acknowledge that the terms and
contents of this Agreement (including the Attachments hereto) shall be treated
as Confidential Information of each of the Parties, except as required by law,
including in a filing with the United States Securities and Exchange Commission.
 
9.5 Publicity.  After the execution of this Agreement, MTIA and Echo may issue a
joint press release announcing the existence of this Agreement, provided that
the Parties shall agree in writing on the content of such press release in
advance of such press release.  Except as otherwise required by Law, and only
after compliance with this Section 9.5, no Party shall issue a press release or
make any other public disclosure of the existence of or of the terms of this
Agreement, without the prior written approval of such press release or
disclosure by the other Parties.  However if, in the reasonable opinion of such
Party’s counsel, a public disclosure shall be required by Law, or court order,
including in a filing with the United States Securities and Exchange Commission,
the disclosing Party shall provide copies of the disclosure reasonably in
advance of such filing or other disclosure for the other Parties’ prior review
and comment, and the other Parties shall provide their comments as soon as
practicable.  No disclosure permitted by this Section 9.5 shall contain any
Confidential Information of any other Party unless otherwise permitted in
accordance with Article 9.
 
9.6 Use of Name.  No right, express or implied, is granted to any Party by this
Agreement to use in any manner any trademark or trade name of any other Party
without the prior written consent of the owning Party, except to the extent that
the reference to a Party’s name is permitted by another provision of this
Agreement.  No Party shall make, place or disseminate any advertising, public
relations, promotional material or any material of any kind using the name of
any other Party and/or any subsidiary or Affiliate of any other Party or using
their trademarks, without the prior written approval of such other Party.
 
9.7 Publications.  MTIA and any Clinical Trial investigator may publish or
present Results, subject to the prior written approval of Echo and the prior
review of the proposed disclosure by Echo. MTIA shall provide Echo with the
opportunity to review any proposed abstract, manuscript or presentation which
discloses the Results by delivering a copy thereof to Echo not less than thirty
(30) days before its intended submission for publication or presentation.  Echo
shall have twenty-five (25) days from its receipt of any such abstract,
manuscript or presentation in which to notify MTIA in writing of any specific
objections to the disclosure, including, but not limited to, the need to seek
patent protection or concern regarding the specific disclosure of the
Confidential Information of the Echo.  In the event Echo objects to the
disclosure solely for purposes of patent protection or protection of
Confidential Information, MTIA agrees not to submit the publication or abstract
or make the presentation containing the objected-to information until the Echo
is given a reasonable additional period of time to seek patent protection for
any material in the disclosure which Echo believes is patentable or, in the case
of Confidential Information, to allow MTIA to delete any Confidential
Information of Echo from the proposed disclosure.  MTIA agrees to delete from
the proposed disclosure any Confidential Information of Echo upon request.
 
 
-23-

--------------------------------------------------------------------------------

 
 
9.8 Prior CDA.  This Agreement supersedes the Prior CDA and information
disclosed by any Party prior to the Effective Date that would be Confidential
Information (as defined in the Prior CDA) under and subject to the terms and
conditions of the Prior CDA shall be deemed to be Confidential Information under
this Agreement and shall be subject to and governed by the terms and conditions
of this Agreement.
 
10.  
Representations, Warranties and Covenants.

 
10.1 Representations, Warranties and Covenants of MTIA.  MTIA represents and
warrants to and covenants with Echo that:
 
(a) as of the Effective Date, MTIA is a company duly organized, validly existing
and in corporate good standing under the laws of Hong Kong;
 
(b) MTIA has the corporate and legal right, authority and power to enter into
this Agreement;
 
(c) MTIA has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;
 
(d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of MTIA, enforceable in accordance
with its terms;
 
(e) the performance of MTIA’s obligations under this Agreement will not conflict
with its charter documents or result in a breach of any agreements, contracts or
other arrangements to which it is a party; and no Third Party has, or has an
option to have, any rights in the Results and/or Inventions that would limit,
encumber or conflict with MTIA’s obligations under this Agreement or the rights
granted to Echo under this Agreement;
 
(f) MTIA will not, after the Effective Date, enter into any agreements,
contracts or other arrangements with others that would be in conflict with or in
derogation of rights of Echo under this Agreement or MTIA’s obligations under
this Agreement;
 
(g) MTIA has enforceable written agreements with all of its employees (and any
of its Permitted Recipients that are individuals working for MTIA on a
contractor basis, as applicable) who receive Echo Confidential Information
(including any Echo Materials, Echo IP or Echo Know-How) and/or perform
activities under this Agreement assigning to MTIA ownership of all intellectual
property rights created in the course of their employment;
 
(h) as of the Effective Date there is no legal proceeding pending or, to the
current actual knowledge of MTIA without any duty of investigation, threatened
that is reasonably likely to have a material adverse effect on MTIA’s ability to
perform its obligations under this Agreement; and
 
(i) as of the Effective Date, MTIA is in compliance with, and during the Term
will maintain compliance with, all applicable Laws, including current licenses,
certifications, and permits required for development, manufacture, supply and
distribution of the Product.
 
10.2 Representations, Warranties and Covenants of Echo.  Echo represents and
warrants to and covenants with MTIA that:
 
(a) as of the Effective Date, the Echo is a corporation duly organized, validly
existing and in corporate good standing under the laws of the state of Delaware,
U.S.;
 
(b) Echo has the corporate and legal right, authority and power to enter into
this Agreement, and to extend the rights and licenses granted to MTIA in this
Agreement;
 
(c) Echo has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

 
-24-

--------------------------------------------------------------------------------

 
 
(d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Echo, enforceable in accordance
with its terms;
 
(e) the performance of Echo’s obligations under this Agreement will not conflict
with its charter documents or result in a breach of any agreements, contracts or
other arrangements to which it is a party; and no Third Party has, or has an
option to have, any rights in the Results and/or Inventions that would limit,
encumber or conflict with Echo’s obligations under this Agreement or the rights
granted to MTIA under this Agreement;
 
(f) Echo will not, after the Effective Date, enter into any agreements,
contracts or other arrangements with others that would be in conflict with or in
derogation of MTIA’s rights and licenses under this Agreement or Echo’s
obligations under this Agreement;
 
(g) Echo Controls, and at all times shall hold rights, to the Echo IP that are
sufficient to grant the licenses and other rights granted to MTIA hereunder and,
as of the Effective Date, (x) Echo has not received written notice from any
Third Party alleging that the use of the Echo Material, Echo IP or Echo Know-How
contemplated to be used in the performance of this Agreement infringes the
issued patent of any Third Party, and (y) to the current actual knowledge of
Echo without any duty of investigation, the use of the Echo Material, Echo IP or
Echo Know-How as contemplated to be used in the performance of this Agreement
does not infringe the valid issued patent, trade secret or other intellectual
property or contractual right of any Third Party; and
 
(h) as of the Effective Date, there is no legal proceeding pending or, to the
current actual knowledge of Echo without any duty of investigation, threatened
that is reasonably likely to have a material adverse effect on Echo’s ability to
perform its obligations under this Agreement.
 
10.3 Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NO
PARTY MAKES ANY WARRANTIES WITH RESPECT TO ANY PRODUCT, PATENT RIGHTS, GOODS,
SERVICES, MATERIALS, KNOW-HOW OR ANY OTHER SUBJECT MATTER OF THIS AGREEMENT, AND
EACH PARTY HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE
FOREGOING.
 
10.4 Limited Liability.  EXCEPT WITH RESPECT TO (I) BREACH OF THE
CONFIDENTIALITY OBLIGATIONS SET FORTH IN ARTICLE 9, (II) THE WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE BY A PARTY, OR (III) FOR AMOUNTS SOUGHT BY THIRD PARTIES IN
CLAIMS THAT ARE SUBJECT TO THE PARTIES’ RESPECTIVE INDEMNITY OBLIGATIONS UNDER
ARTICLE 12, NO PARTY WILL BE LIABLE WITH RESPECT TO ANY MATTER ARISING UNDER
THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR ANY PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO, LOSS OF BUSINESS OR GOOD
WILL, LOSS OF REVENUE OR LOST PROFITS.
 
10.5 Debarment.  Neither MTIA nor any of its officers, directors, agents,
Affiliates or employees rendering services under this Agreement has been or is
under investigation by the U.S. Food and Drug Administration for debarment
action; or was or is presently debarred pursuant to the Generic Drug Enforcement
Act of 1992.  In addition, MTIA represents and warrants (i) that it has not been
convicted of a crime related to health care and (ii) that it is not listed by a
federal agency as debarred, excluded or otherwise ineligible for participation
in federally funded programs (including federally-funded health care programs
such as Medicare and Medicaid).  MTIA shall notify Echo immediately upon any
inquiry or the commencement of any such investigation or proceeding or of any
circumstance that would cause the foregoing statements under this Section 10.5
to become false or inaccurate.
 
11.  
Term and Termination.

 
11.1 Term.  The term of this Agreement (“Term”) shall commence as of the
Effective Date.  Unless earlier terminated pursuant to the provisions of this
Article 11, this Agreement shall remain in full force and effect for ten (10)
years from the Effective Date.

 
-25-

--------------------------------------------------------------------------------

 
 
11.2 Termination for Breach.  Either MTIA or Echo (the “Non-Defaulting Party”)
may, without prejudice to any other remedies available to it at law or in
equity, terminate this Agreement, in whole or in part, in the event the other
Party (the “Defaulting Party”) shall have materially breached or defaulted in
the performance of any of its material obligations hereunder or in the event
that any warranty or representation made by any Party under Article 10 shall
have been untrue in any material respect, and such default shall have continued
for thirty (30) days after written notice thereof was provided to the Defaulting
Party by the Non-Defaulting Party (or, if such default cannot be cured within
such thirty (30) day period, if the Defaulting Party does not commence and
diligently continue good faith efforts to cure such default during such thirty
(30) day period and thereafter).  Any such termination shall become effective
automatically at the end of such thirty (30) day period unless the Defaulting
Party has cured any such breach or default prior to the expiration of such
thirty (30) day period (or, if such default cannot be cured within such thirty
(30) day period, if the Defaulting Party has not commenced or diligently
continued good faith efforts to cure such default).  The right of either MTIA or
Echo to terminate this Agreement as provided in this Section 11.2 shall not be
affected in any way by such Party’s waiver or failure to take action with
respect to any previous default.
 
11.3 Termination for Challenges.  In the event that MTIA or any of its
Affiliates or Distributors make any request for, or filing or declaration of, or
undertake any action involving, any interference, opposition, challenges,
assertions of invalidity or unenforceability, revocation or re-examination
relating to any Echo IP before any court, agency or other tribunal, then Echo
shall have the right to terminate this Agreement on ten (10) days notice by
sending written notice of such termination to MTIA.
 
11.4 Termination for Development or Commercialization Reasons.
 
11.4.1 Provided that Echo has completed its obligations pursuant to the
Technology Transfer, Echo may terminate this Agreement in its entirety upon
sixty (60) days prior written notice to MTIA if MTIA is unable to obtain
Approval for the Product in the Licensed Territory within two (2) years after
the date of completion of the Technology Transfer as set forth in the written
notice pursuant to Section 2.3.
 
11.4.2 Echo may terminate this Agreement in its entirety upon sixty (60) days
prior written notice to MTIA if annual Net Sales for the Product do not meet at
least [**] Dollars ($[**]) at the end of the fifth year following Approval of
the Product in the Licensed Territory.
 
11.5 Termination for Change of Control.
 
11.5.1 Before the receipt of Approval for the Product in the Licensed Territory,
if any of MTIA is acquired by a Third Party that is developing or marketing a
continuing glucose monitor medical device product, through acquisition, merger,
sale of any stock representing fifty percent (50%) or more of the outstanding
voting stock, sale of all or substantially all of MTIA’s assets, excluding any
such transaction by an entity that is an Affiliate of MTIA immediately prior to
such acquisition and such acquiror, immediately prior to such acquisition, Echo
may terminate this Agreement, at any time by sending written notice within sixty
(60) days after such event, upon one hundred twenty (120) days prior written
notice to MTIA.
 
11.5.2 After the receipt of Approval for the Product in the Licensed Territory,
if any of MTIA is acquired by a Third Party that is developing or marketing a
continuing glucose monitor medical device product, through acquisition, merger,
sale of any stock representing fifty percent (50%) or more of the outstanding
voting stock of any of MTIA, sale of all or substantially all of MTIA’s assets,
excluding any such transaction by an entity that is an Affiliate of MTIA
immediately prior to such acquisition and the acquisition is reasonably likely
to have a material adverse effect on Net Sales of the Product or Echo’s ability
to exercise its rights or receive payments under this Agreement, Echo may
terminate this Agreement, at any time by sending written notice within sixty
(60) days after such event, upon one hundred twenty (120) days prior written
notice to MTIA.
 
**
Echo Theraputics Inc. has requested confidential treatment of this competitive
and financial information, the disclosure of which could result in competitive
harm.

 
 
-26-

--------------------------------------------------------------------------------

 
 
11.6 Effect of Expiration or Termination.
 
11.6.1 Echo Information and IP
 
7.7.1 .  Upon any expiration of this Agreement pursuant to Section 11.1 or any
termination of this Agreement (in which case, as applicable, in addition to any
other remedies available at law or in equity): (i) all licenses and rights
granted by Echo under this Agreement shall terminate; (ii) all Echo IP in the
possession or Control of MTIA, including, without limitation, all Results in
MTIA’s possession, Echo Patents, Inventions, Echo Know-How, data and materials
shall be promptly returned to Echo; (iii) MTIA shall cease using all Results or
Echo Materials, if any, to which it has been provided access during the Term and
any license to Results shall terminate; (iv) MTIA shall assign, all of its
right, title and interest in any trademarks, trade names, and logos to the
Product in the Licensed Territory, if any, to Echo; (v) all relevant development
information, copies of Approvals, licenses, and communications with Regulatory
Authorities in MTIA’s, or its Affiliate’s, possession or Control containing the
Echo’s Confidential Information shall be promptly returned to Echo (provided
that the MTIA may keep one copy of such Confidential Information for archival
purposes only); (vi) MTIA, or its relevant Affiliate, as the holder of the
Regulatory Submission and/or Approval, shall promptly submit a notice of
cancellation of such Regulatory Submission and Approval of the Product in the
Licensed Territory, if any, to the applicable Regulatory Authorities; and (vii)
MTIA or its relevant Affiliate shall, upon the request of Echo, provide all
necessary assistance to Echo or Echo’s designee in its Regulatory Submission for
Approval of the Product in the Licensed Territory.  Further, upon expiration or
termination of this Agreement, MTIA shall dispose of all other tangible
embodiments, and render inaccessible or useless all electronic embodiments, of
Echo Confidential Information provided to MTIA by Echo hereunder, except that
MTIA may retain certain copies thereof for legal archival purposes.  MTIA shall
take all such action and execute any such instruments, assignments and documents
as may be necessary to effect the transfer of rights under this Section 11.6.1
to Echo.
 
11.6.2 Distribution Arrangements. All Distribution rights granted to
Distributors by MTIA under this Agreement shall continue in full force and
effect if permitted by the terms and conditions of the respective Distribution
agreements, only if permitted under the terms and conditions of such
Distribution agreements, and MTIA will assign to Echo (or its designee) such
Distribution agreements to the extent that they license Echo IP for the Products
in the Licensed Territory; provided, however if assignment is not permitted
thereunder, MTIA shall terminate such Distribution agreements with respect to
the Echo IP for the Products in the Licensed Territory.
 
11.6.3 Materials.  Upon expiration or termination of this Agreement, MTIA shall,
as directed by Echo, destroy or otherwise dispose in a manner to render
inaccessible all such Echo Materials that are proprietary to Echo.
 
11.6.4 Survival.  Termination of this Agreement by any Party for any reason
shall not affect the rights and obligations of the Parties accrued prior to the
effective date of termination of this Agreement.  Sections 2.5, 2.7, 2.8, 4.2,
6.5, 6.6, 7.4 – 7.7, 8.1 - 8.4, 8.7 - 8.11, and 11.6 and Articles 1, 9, 10, 12
and 13 shall survive termination or expiration of this Agreement.
 
12.  
Indemnity.

 
12.1 MTIA Indemnity Obligations.  MTIA agrees to defend, indemnify and hold
Echo, its respective Affiliates and their respective directors, officers,
employees and agents harmless from all claims, losses, damages or expenses
(including reasonable attorneys’ fees and costs of litigation) resulting from
any claims made or suits brought by a Third Party to the extent arising as a
result of: (a) actual or asserted violations of any applicable Law by MTIA, its
Distributors and their respective Affiliates by virtue of which any Product
manufactured, distributed or sold by MTIA, its Distributors and their respective
Affiliates hereunder shall be alleged or determined to be adulterated,
misbranded, mislabeled or otherwise not in compliance with any applicable Law;
(b) claims for bodily injury, death or property damage attributable to the
manufacture, distribution, sale or use of any Product by MTIA, its licensees
(other than Echo) and its respective Affiliates; (c) MTIA’s breach of any of its
representations, warranties or covenants hereunder; (d) the gross negligence or
willful misconduct of MTIA and any of its directors, officers, employees or
agents in the performance of its rights and obligations under this Agreement; or
(e) any recall of the Product due to any of the circumstances set forth in
subsections (a)-(d) of this Section 12.1.

 
-27-

--------------------------------------------------------------------------------

 
 
12.2 Echo Indemnity Obligations.  Echo agree to defend, indemnify and hold MTIA
and its Affiliates, and their respective directors, officers, employees and
agents harmless from all claims, losses, damages or expenses (including
reasonable attorneys’ fees and costs of litigation) resulting from any claims
made or suits brought by a Third Party to the extent arising as a result of: (a)
actual or asserted violations of any applicable Law by Echo; (b) Echo’s breach
of any of its representations, warranties or covenants hereunder; or (c) the
gross negligence or willful misconduct of Echo, and any of their directors,
officers, employees or agents in the performance of its rights and obligations
under this Agreement.
 
12.3 Limitation on Indemnity Obligations.  None of the Parties, their Affiliates
or their respective directors, officers, employees and agents shall be entitled
to the indemnities set forth in Sections 12.1 or 12.2 respectively, to the
comparative extent the claim, loss, damage or expense for which indemnification
is sought was caused by the negligence, willful misconduct, reckless or
intentional act or omission or material breach of this Agreement by such Party,
its directors, officers, employees or authorized agents.
 
12.4 Procedure.  If a Party or any of its Affiliates or their respective
directors, officers, employees or agents (collectively, the “Indemnitee”)
intends to claim indemnification under this Article 12, the Indemnitee shall
promptly notify the Party obligated to provide indemnification under this
Article 12 (the “Indemnitor”) of any loss, claim, damage, liability or action in
respect of which the Indemnitee intends to claim such indemnification, and the
Indemnitor shall assume the defense thereof with counsel selected by the
Indemnitor and reasonably acceptable to the Indemnitee, provided, however, that
an Indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the Indemnitee, if representation of such Indemnitee by
the counsel retained by the Indemnitor would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceedings.  The Indemnitor shall have the
right to settle or compromise any claims for which it is providing
indemnification under this Article 12, provided that the consent of the
Indemnitee (which shall not be unreasonably withheld, delayed or conditioned)
shall be required in the event any such settlement or compromise would adversely
affect the interests of the Indemnitee.  The indemnity agreement in this Article
12 shall not apply to amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Indemnitor.  The failure to deliver notice to the Indemnitor within a reasonable
time after the commencement of any such action, if materially prejudicial to the
Indemnitor’s ability to defend such action, shall relieve such Indemnitor of any
liability to the Indemnitee under this Article 12, but the omission so to
deliver notice to the Indemnitor will not relieve it of any liability that it
may have to any Indemnitee otherwise than under this Article 12.  The Indemnitee
under this Article 12, its employees and agents, shall reasonably cooperate with
the Indemnitor and its legal representatives in the investigation of any action,
claim or liability covered by this indemnification.
 
12.5 Insurance.
 
12.5.1 Each Party shall maintain in full force and effect during the Term valid
and collectible insurance policies providing liability insurance coverage to
protect against potential liabilities and risk arising out of activities to be
performed under this Agreement.
 
12.5.2 During the Term and so long as MTIA, its Affiliates and/or Distributors
is commercially selling Product, MTIA and its Affiliates and/or Distributors
shall maintain comprehensive public or commercial general liability insurance
and product liability insurance from a recognized, creditworthy insurance
company, on a claims-made basis, with endorsements for general and product
liability, and with coverage limits of not less than $10 million per occurrence
in the Licensed Territory.  The minimum level of insurance set forth herein
shall not be construed to create a limit on MTIA’s liability hereunder.  Echo
Therapeutics, Inc. shall be a named additional insured on such policies.  Upon
Echo’s written request, MTIA shall furnish to Echo a certificate of insurance
evidencing such insurance coverage.

 
-28-

--------------------------------------------------------------------------------

 
 
13.  
Miscellaneous.

 
13.1 Assignment.  No Party has the right to assign its rights or obligations
under this Agreement without the prior written consent of the other Party;
provided however, that (i) Echo may assign this Agreement and all of its rights
and obligations hereunder, without such consent, to an entity that acquires all
or majority of the shares or assets of Echo (or the business or assets to which
this Agreement pertains) whether by merger, consolidation, reorganization,
acquisition, sale, license or otherwise, and (ii) Echo may assign this Agreement
and all of its rights and obligations hereunder, without such consent, to an
Affiliate if Echo remains liable and responsible for the performance and
observance of all of the Affiliate’s duties and obligations hereunder.  This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the Parties to the extent necessary to carry out the intent
of this Agreement.  Any assignment not in accordance with this Section 13.1
shall be void.
 
13.2 Compliance.  Each Party and their Affiliates shall comply with all
applicable laws, rules and regulations in connection with this Agreement.  Each
Party and their Affiliates shall comply, upon reasonable notice from the other
Party, with all governmental requests directed to any Party or their Affiliates
regarding the subject matter of this Agreement and provide all information and
assistance necessary to comply with such governmental requests. Each Party
affirms that, in connection with the work done under this Agreement and in
connection with any other business involving a Party, that it has not given or
promised to give, and will not make, offer, agree to make or authorize any
payment or transfer anything of value, directly or indirectly, (i) to any
Government or Public Official, as defined herein; (ii) any political party,
party official or candidate for public or political office; (iii) any person
while knowing or having reason to know that all or a portion of the value will
be offered, given, or promised, directly or indirectly, to anyone described in
items (i) or (ii) above; or (iv) any owner, director, employee, representative
or agent of any actual or potential customer of a Party or its Affiliates, other
than fair market payments for services performed by such individuals in
accordance with applicable law.  The Parties (including their Affiliates) agree
to comply with all applicable anti-bribery laws in the countries where the
Parties have their principal places of business and where they conduct
activities under this Agreement. Additionally, each Party understands and agrees
to comply with the U.S. Foreign Corrupt Practices Act (“US FCPA”), as revised,
as well as similar applicable laws of the countries in the Territory and to take
no action that would cause a Party to be in violation of the US FCPA or similar
applicable laws of the country where the Parties conduct activities under this
Agreement.  Additionally, the Parties will, and will require their Affiliates
to, make reasonable efforts to comply with requests for information, including
answering questionnaires and narrowly tailored audit inquiries, to enable the
other Party to ensure compliance with applicable anti-bribery laws.  For
purposes of this Agreement, “Government or Public Official” is any officer or
employee or anyone acting in an official capacity on behalf of: a government or
any department or agency thereof; a public international organization (such as
the United Nations, the International Monetary Fund, the International Red
Cross, and the World Health Organization), or any department, agency or
institution thereof; or a government-owned or controlled company, institution,
or other entity, including a government-owned hospital or university.
 
13.3 Liability.  Each Party hereby assumes any and all risks of personal injury
and property damage attributable to the acts or omissions of that Party and its
directors, officers, employees, contractors, representatives and agents, arising
from or in connection with this Agreement.
 
13.4 Entire Agreement.  This Agreement (including all Attachments attached
hereto, which are incorporated herein by reference), sets forth all of the
covenants, promises, agreements, warranties, representations, conditions and
understandings among the Parties hereto; constitutes and contains the complete,
final, and exclusive understanding and agreement of the Parties with respect to
the subject matter herein; and cancels, supersedes and terminates all prior
agreements and understanding among the Parties with respect to the subject
matter hereof.  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, whether oral or written, among
the Parties other than as set forth herein.  No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
Parties hereto unless reduced to writing and signed by the respective authorized
officers of the Parties.
 
13.5 Force Majeure.  Any Party shall be excused from delays in performing or
from its failure to perform hereunder to the extent that such delays or failures
result from causes beyond the reasonable control of such Party; provided that,
in order to be excused from delay or failure to perform, such Party must act
diligently to remedy the cause of such delay or failure.  If as a result of the
conditions referred to in the preceding sentence, MTIA is unable to fully
perform its obligations for a period of ninety (90) days, Echo shall have the
right to terminate this Agreement upon written notice to MTIA.
 
 
-29-

--------------------------------------------------------------------------------

 
 
13.6 Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.
 
13.7 Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without
reference to the conflicts of law principles thereof, and the Parties hereby
submit to the exclusive jurisdiction of the New York courts, both State and
Federal.
 
13.8 Independent Contractors.  It is expressly agreed that the relationship
among MTIA and Echo created by this Agreement shall be one of independent
contractors, and no Party shall have the power or authority to bind or obligate
any other Party except as expressly set forth in this Agreement.
 
13.9 Notices.  Any notices and other communications provided for in this
Agreement to be made by any of the Parties to any other Party shall be in
writing and shall be deemed given if delivered personally or sent by facsimile
or email (and promptly confirmed by personal delivery, registered or certified
mail or overnight courier as provided herein), sent by nationally-recognized
overnight courier or sent by registered or certified mail, postage prepaid,
return receipt requested, at the following addresses (or at such other address
for a Party as shall be specified by like notice).
 
If to MTIA:
 
Medical Technologies Innovation Asia, Ltd.
RM8, 17/F, Block B, Vigor Industrial Building,
14-20, Cheung Tat Road, Tsing Yi, Hong Kong
Attn: Bai Ge, Managing Director
 
If to Echo:
 
Echo Therapeutics, Inc.
8 Penn Center
1628 JFK Boulevard
Suite 300
Philadelphia, PA 19103
Attn: Kimberly Burke, Esq., Senior VP and General Counsel
 
Any such communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile or email (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier as provided
herein) on a Business Day, (ii) on the third Business Day after dispatch, if
sent by nationally-recognized overnight courier, and (iii) on the seventh
Business Day following the date of mailing, if sent by mail.  It is understood
and agreed that this Section 13.9 is not intended to govern the day-to-day
business communications necessary among the Parties in performing their duties,
in due course, under the terms of this Agreement.
 
13.10 Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of Echo and MTIA (and their permitted successors and
assigns) and nothing in this Agreement (express or implied) is intended to or
shall confer upon any other person or persons any rights, benefits or remedies
of any nature whatsoever under or by reason of this Agreement.
 
13.11 Alliance Managers.  Promptly after the Effective Date, each Party shall
appoint one senior representative who possesses a general understanding of the
scientific and business issues relevant to this Agreement to act as its
respective alliance manager (each, an “Alliance Manager”) for the relationship
of the Parties under this Agreement.  Each Party may change its designated
Alliance Manager, who may not be a member of the JSC or JCC, from time to time
upon notice to the other Parties.  Any Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager.   Each
Alliance Manager may bring any matter to the attention the JSC or JCC where such
Alliance Manager reasonably believes that such matter requires such
attention.  For purposes of clarification, in no event will the Alliance
Managers have the power or authority to amend any provision of this Agreement.
 
 
-30-

--------------------------------------------------------------------------------

 
 
13.12 Dispute Resolution.  Except as otherwise expressly provided in this
Agreement, each Party hereby agrees that it will first attempt in good faith to
resolve any dispute arising out of or relating to this Agreement, including any
disputes among the JSC or JCC, promptly by negotiations.  Any such dispute shall
be brought to the attention of the Alliance Managers for resolution.  The
Alliance Managers will endeavor to propose and define mutually acceptable
solutions and facilitate communications in an attempt to bring the dispute to a
mutually agreeable resolution.  If after discussing the matter in good faith and
attempting to find a mutually satisfactory resolution to the issue, the Parties
are unable to resolve such dispute, the matter shall then be referred to the
general counsel (or their designees) for each Party for further review and
resolution and, if necessary, then to the Chief Executive Officer of MTIA, the
Chief Executive Officer of Echo. If, after such efforts, the Parties are unable
to resolve such dispute, the Parties shall be free to seek any remedy available
under the terms of this Agreement.
 
13.13 Arbitration.
 
13.13.1 Whenever a dispute arising out of or relating to the interpretation of
any provisions of this Agreement or the failure of any Party to perform or
comply with any obligations or conditions applicable to such Party pursuant to
this Agreement arises and such dispute is expressly designated as one to be
resolved through the Accelerated Arbitration Provisions, then such dispute shall
be finally settled by arbitration under the then current expedited procedures
applicable to the then current commercial arbitration rules of the American
Arbitration Association in accordance with the terms set forth in this Section
13.13.1 (the “Accelerated Arbitration Provisions”):
 
(a) The place of arbitration of any dispute shall be London, England. Such
arbitration shall be conducted by three arbitrators, one appointed by each of
MTIA and Echo, and the appointed arbitrators shall appoint the third arbitrator.
Each arbitrator shall be a person with relevant experience in the medical device
industry.  The Parties shall instruct such arbitrators to render a determination
of any such dispute within fifteen (15) Business Days after the appointment of
the three (3) arbitrators. Each Party must make their respective appointments
within five (5) Business Days of notice being given to a Party by the other
Parties of its intention to resolve such dispute through these arbitration
provisions.  The dispute shall be resolved by submission of documents unless the
arbitration panel determines that an oral hearing is necessary. The arbitration
panel shall, within the overall fifteen (15) Business Day time constraint,
determine what shall be conclusively deemed to be fair and appropriate deadlines
for submitting documents and dates, if any, of oral hearings.
 
(b) Any award rendered by the arbitrators shall be final and binding upon the
Parties. Judgment upon any award rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be.  Each Party shall
pay its own expenses of arbitration, and the expenses of the arbitrators shall
be equally shared among MTIA and Echo unless the arbitrators assess as part of
their award all or any part of the arbitration expenses of a Party or Parties
(including reasonable attorneys’ fees) against the other Party or Parties, as
the case may be.
 
(c) This Section 13.13.1 shall not prohibit a Party from seeking injunctive
relief from a court of competent jurisdiction in the event of a breach or
prospective breach of this Agreement by any other Party which would cause
irreparable harm to the first Party.
 
13.13.2 An “Arbitrable Matter” means any dispute concerning the validity,
interpretation or construction of, failure to comply with, or breach of, this
Agreement, including:
 
(a) any dispute concerning whether the exercise by a Party of its final
decision-making authority complies with this Agreement or whether a matter is
within such final decision-making authority;
 
(b) any dispute over whether a matter or decision by any Subcommittee or working
group is within the scope of the decision-making responsibility of such
Subcommittee or working group;
 
(c) any dispute as to whether a tactical or operational decision made by a Party
is (x) within the scope of or consistent with an approved plan or with any
delegation of responsibility to such Party by the applicable Subcommittee or
working group, or (y) in compliance in all material respects with applicable
Law;
 
 
-31-

--------------------------------------------------------------------------------

 
 
(d) any dispute with respect to whether a Party is entitled to terminate this
Agreement;
 
(e) any determination of negligence, gross negligence, recklessness and willful
misconduct under this Agreement; and
 
(f) Arbitrable Matters also include any provision of this Agreement that
expressly provides for arbitration under this Section 13.13.
 
13.14 Interpretation of Agreement.
 
13.14.1 Each of the Parties acknowledges and agrees that this Agreement has been
diligently reviewed by and negotiated by and among them, that in such
negotiations each of them has been represented by competent counsel and that the
final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties hereto and their
counsel.  Accordingly, in interpreting this Agreement or any provision hereof,
no presumption shall apply against any Party hereto as being responsible for the
wording or drafting of this Agreement or any such provision, and ambiguities, if
any, in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision.
 
13.14.2 The definitions of the terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  The word “any” means
“any and all” unless otherwise clearly indicated by context.
 
13.14.3 Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any Laws herein shall be construed as
referring to such Laws as from time to time enacted, repealed or amended, (iii)
any reference herein to any Person shall be construed to include the Person’s
successors and assigns, (iv) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (v) all references
herein to Articles, Sections or Attachments, unless otherwise specifically
provided, shall be construed to refer to Articles, Sections and Attachments of
this Agreement.  As used herein, the reference to an Article (for example,
Article 13) refers to all of the Sections under that Article (for example,
Sections 13.1 through 13.15 in the case of Article 13).
 
13.14.4 The English version of this Agreement subscribed and executed by the
Parties shall be the official text, and this Agreement shall be interpreted in
the English language, American usage.  The English original of this Agreement
shall prevail over any translation hereof.
 
13.14.5 The headings of Articles and Sections of this Agreement are for ease of
reference only and shall not affect the meaning or interpretation of this
Agreement in any way.
 
13.14.6 In the case of any conflict between the Work Plan and the terms and
conditions of this Agreement excluding the Attachments hereto, the terms and
conditions of this Agreement (excluding the Attachments hereto) shall prevail.

 
-32-

--------------------------------------------------------------------------------

 
 
13.15 Severability.  If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be held
to be invalid or unenforceable, then the remainder of this Agreement, or the
application of such term, covenant or condition to the Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by Law; and the Parties
hereto covenant and agree to renegotiate any such term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement or the application thereof
that is invalid or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.
 
13.16 Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signature of more than
one Party, but all such counterparts taken together shall constitute one and the
same instrument, and may be executed and delivered through the use of facsimiles
or email of pdf copies of the executed Agreement.
 
 
*** signature page to follow ***
 
-33-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused their duly authorized representatives to execute this Agreement as of the
Effective Date.
 
ECHO THERAPEUTICS, INC.
 
By:  /s/ Robert F. Doman
Name:  Robert F. Doman
Title:           Executive Chairman and Interim CEO
 
 
ECHO THERAPEUTICS, INC.
 
By:  /s/ Kimberly Burke
Name:  Kimberly Burke
Title:           SVP and General Counsel
 
 
MEDICAL TECHNOLOGIES INNOVATION ASIA, LTD.
 
By:  /s/ Bai Ge
Name:  Bai Ge
Title:  Managing Director
 
 
-34-

--------------------------------------------------------------------------------

 

Attachment 1
to
License, Development and Commercialization Agreement
 
Overview of Project
 
To be attached.
 
 
-35-

--------------------------------------------------------------------------------

 

Attachment 2
to
License, Development and Commercialization Agreement


Form of Initial Work Plan
 
 
Activity
Timeline for Performance of Activity
Comment
                                         



 
Echo Responsibilities:
 

 
-36-

--------------------------------------------------------------------------------

 

MTIA Responsibilities
 
Subject to and without limiting the terms and conditions of the Agreement, MTIA
shall be responsible for the development of the Product as follows.
 
·
Obtain fast track CFDA Approval of the Product in the Licensed Territory.

 
 
-37-

--------------------------------------------------------------------------------

 

Attachment 3
to
License, Development and Commercialization Agreement


Projected Timelines for Development of Product
 
To be attached.

 
-38-

--------------------------------------------------------------------------------

 



Exhibit 1.1.69


Product Specifications


See attached.
